Exhibit 10.1


Execution Version





MEMBERSHIP INTEREST PURCHASE AGREEMENT
BETWEEN
EDF TRADING RESOURCES, LLC
AS SELLER,
AND
PENNSYLVANIA SERVICES CORPORATION
AS PURCHASER,
Dated as of July 1, 2015




--------------------------------------------------------------------------------

TABLE OF CONTENTS







 
 
 
Page
ARTICLE I
PURCHASE AND SALE
1
 
Section 1.1
Purchase and Sale
1
 
Section 1.2
Defined Terms
1

ARTICLE II
PURCHASE PRICE
1
 
Section 2.1
Purchase Price
1
 
Section 2.2
Adjustments to Purchase Price
2
 
Section 2.3
Allocation and Proration of Revenues and Expenses
3
 
Section 2.4
Allocation of Purchase Price
4

ARTICLE III
ASSIGNMENT AND DUE DILIGENCE ACKNOWLEDGEMENTS
4
 
Section 3.1
Assignment of Membership Interests
4
 
Section 3.2
Title Information and Agreed Adjustment
4
 
Section 3.3
Title Waiver
4
 
Section 3.4
Environmental Acknowledgments
5
 
Section 3.5
Consents to Assignment and Preferential Rights to Purchase
6




-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
 
Page
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
6
 
Section 4.1
Seller
6
 
Section 4.2
The Company
7
 
Section 4.3
The Subsidiaries
9
 
Section 4.4
Litigation
10
 
Section 4.5
Taxes and Assessments
10
 
Section 4.6
Compliance with Laws; Permits
11
 
Section 4.7
Material Contracts
12
 
Section 4.8
Payments for Production
12
 
Section 4.9
Production Imbalances
13
 
Section 4.10
Required Consents and Preferential Purchase Rights
13
 
Section 4.11
Liability for Brokers’ Fees
13
 
Section 4.12
Outstanding Capital Commitments
13
 
Section 4.13
Royalties
13
 
Section 4.14
Bankruptcy
13
 
Section 4.15
Bonds
13
 
Section 4.16
Environmental
13
 
Section 4.17
Absence of Certain Changes
14
 
Section 4.18
Suspended Funds
15
 
Section 4.19
Inter-Company Accounts
15
 
Section 4.20
Title
15
 
Section 4.21
Limitations
15

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
17
 
Section 5.1
Existence and Qualification
17
 
Section 5.2
Power
17
 
Section 5.3
Authorization and Enforceability
17
 
Section 5.4
No Conflicts
17
 
Section 5.5
Consents, Approvals or Waivers
17
 
Section 5.6
Litigation
18
 
Section 5.7
Financing
18
 
Section 5.8
Investment Intent
18
 
Section 5.9
Independent Investigation
18
 
Section 5.10
Liability for Brokers’ Fees
18
 
Section 5.11
Financial Status
18






-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
 
Page
ARTICLE VI
COVENANTS OF THE PARTIES
19
 
Section 6.1
Press Releases
19
 
Section 6.2
Governmental Reviews
19
 
Section 6.3
Intercompany Accounts
20
 
Section 6.4
Further Assurances
20
 
Section 6.5
JV Employees
20
 
Section 6.6
Other Preferential Rights
21
 
Section 6.7
Non-Compete
21

ARTICLE VII
CLOSING
22
 
Section 7.1
Time and Place of Closing
22
 
Section 7.2
Obligations of Seller at Closing
22
 
Section 7.3
Obligations of Purchaser at Closing
23
 
Section 7.4
Closing Payment and Post-Closing Purchase Price Adjustments
24

ARTICLE VIII
TAX MATTERS
25
 
Section 8.1
Apportionment of Asset Taxes
25
 
Section 8.2
Refunds
25
 
Section 8.3
Amendment of Tax Returns
26

ARTICLE IX
INDEMNIFICATION; LIMITATIONS
26
 
Section 9.1
Indemnification
26
 
Section 9.2
Indemnification Actions
28
 
Section 9.3
Limitation on Actions
30






-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
 
Page
ARTICLE X
MISCELLANEOUS
31
 
Section 10.1
Counterparts
31
 
Section 10.2
Notices
32
 
Section 10.3
A Sales or Use Tax, Recording Fees and Similar Taxes and Fees
32
 
Section 10.4
Expenses
32
 
Section 10.5
Records and Post-Closing Access
33
 
Section 10.6
Governing Law
34
 
Section 10.7
Jurisdiction; Service of Process; and Venue
34
 
Section 10.8
Captions
34
 
Section 10.9
Waivers
34
 
Section 10.10
Assignment
34
 
Section 10.11
Entire Agreement
34
 
Section 10.12
Amendment
35
 
Section 10.13
No Third-Person Beneficiaries
35
 
Section 10.14
References
35
 
Section 10.15
Construction
35
 
Section 10.16
LIMITATION ON DAMAGES
35








-iv-

--------------------------------------------------------------------------------




SCHEDULES
Schedule 1.2
Defined Terms








-v-

--------------------------------------------------------------------------------




MEMBERSHIP INTEREST PURCHASE AGREEMENT
This Membership Interest Purchase Agreement (this “Agreement”), is dated as of
July 1, 2015, by and between EDF Trading Resources, LLC, a Delaware limited
liability company (“Seller”), and Pennsylvania Services Corporation, a Delaware
corporation (“Purchaser”). Seller and Purchaser are sometimes referred to
collectively as the “Parties” and individually as a “Party.”
RECITALS
WHEREAS, Seller owns 1000 Units (the “Interests”) in Pennsylvania Land Resources
Holding Company, LLC, a Delaware limited liability company (the “Company”),
which Units represent fifty percent (50%) of the issued and outstanding
membership interests of the Company;
WHEREAS, Purchaser owns the remaining fifty percent (50%) of the issued and
outstanding membership interests of the Company, represented by 1000 Units held
by Purchaser (“Purchaser’s Original Interests”); and
WHEREAS, Seller desires to sell and Purchaser desires to purchase the Interests,
on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
ARTICLE I
PURCHASE AND SALE
Section 1.1    Purchase and Sale. On the terms and conditions contained in this
Agreement, Seller agrees to sell to Purchaser and Purchaser agrees to purchase,
accept and pay Seller for the Interests.
Section 1.2    Defined Terms. Capitalized terms used herein shall have the
meanings ascribed to them in Schedule 1.2.
ARTICLE II
PURCHASE PRICE
Section 2.1    Purchase Price. The purchase price for the Interests (the
“Purchase Price”) shall be One Hundred Twenty-Seven Million Forty-Four Thousand
Four Hundred and Eighty-Six 0/100 Dollars ($127,044,486) (the “Unadjusted
Purchase Price”), which amount is inclusive of Seller’s estimates of Seller’s
indirect fifty percent (50%) share of (i) the Acquired Companies’ working
capital, and (ii) all infrastructure costs incurred by or on behalf of the
Acquired Companies during Seller’s ownership of the Interests, in each case that
have been calculated in accordance with the methodology set forth on Schedule
2.1. The Unadjusted Purchase Price shall be adjusted as provided in Section 2.2.




--------------------------------------------------------------------------------




Section 2.2    Adjustments to Purchase Price. The Unadjusted Purchase Price
shall be adjusted as follows:
(a)    Upward Adjustments. The Unadjusted Purchase Price shall be adjusted
upward by the following, without duplication:
(i)    An amount equal to the aggregate amount of capital contributions, made in
accordance with the LLC Agreement and Contribution Agreement, made by Seller or
any of its Affiliates (other than the Acquired Companies) to the Company or any
Subsidiary attributable to periods from and after the Effective Time and on or
prior to Closing;
(ii)    An amount equal to the total estimated amount to be paid to Seller by
the Acquired Companies under the Seller Management Services Agreements for
services performed from the Effective Time through the Closing Date that are not
paid under such agreements;
(iii)    An amount equal to all reasonable costs and expenses incurred by the
Acquired Companies (or incurred by Seller or any of its Affiliates (other than
the Acquired Companies) for the account of the Acquired Companies) paid by
Seller attributable to periods after the Effective Time and on or prior to
Closing from Seller’s or its Affiliates’ (other than then Acquired Companies)
own funds, excluding amounts accounted for in Section 2.2(a)(i);
(iv)    An amount equal to fifty percent (50%) of all 2015 Qualified Bonus
Amounts that are allocated and paid by Seller to non-executive employees
performing services to the Acquired Companies pursuant to the Bonus Program;
(v)    An amount equal to the aggregate of all income, proceeds, receipts and
credits earned with respect to the Assets to which Seller is entitled under
Section 2.3(b), provided such amounts are held and retained by any Acquired
Company or Purchaser and are (A) not recorded as an account receivable on the
books of the Acquired Companies as of the Effective Time; or (B) recorded as an
account receivable on the books of the Acquired Companies as of the Effective
Time, but the amount recorded is only an estimation or was not included in the
working capital estimate on Schedule 2.1;
(vi)    Without duplication of Section 2.2(a)(v), any amount attributable to
under-estimates in working capital and/or infrastructure costs set forth on
Schedule 2.1 with respect to the Assets, as determined in a manner consistent
with the methodology set forth on Schedule 2.1; and
(vii)    Any other amount agreed upon by Seller and Purchaser in writing prior
to Closing.



2

--------------------------------------------------------------------------------




(b)    Downward Adjustments. The Unadjusted Purchase Price shall be adjusted
downward by the following, without duplication:
(i)    Any amount for unpaid Asset Taxes assessed for the current tax period
apportioned to Seller pursuant to Article VIII;
(ii)    Any amount attributable to over-estimates in working capital and/or
infrastructure costs set forth on Schedule 2.1 with respect to the Assets, as
determined in a manner consistent with the methodology set forth on Schedule
2.1;
(iii)    The adjustment required under Section 3.2; and
(iv)    Any other amount agreed upon by Seller and Purchaser.
Section 2.3    Allocation and Proration of Revenues and Expenses.
(a)    Allocation of Production. For purposes of allocating production (and
accounts receivable with respect thereto), under Section 2.2 and Section 2.3(b),
(i) liquid Hydrocarbons shall be deemed to be “from or attributable to” the
Properties when they pass through the pipeline flange connecting into the
storage facilities located on the lands subject to the applicable Lease, Well or
Leasehold Unit or, if there are no such storage facilities, when they pass
through the LACT meters or similar meters at the point of entry into the
pipelines through which they are transported from those lands, and (ii) gaseous
Hydrocarbons shall be deemed to be “from or attributable to” the Properties when
they pass through the delivery point sales meters or similar meters at the point
of entry into the pipelines through which they are transported from the lands
subject to the applicable Lease, Well or Leasehold Unit. Seller shall utilize
reasonable interpolative procedures to arrive at an allocation of production
when exact meter readings (including gas production meters or sales meters) or
gauging and strapping data is not available.
(b)    Entitlement to Production and Income. Except as accounted for in the
adjustments to the Unadjusted Purchase Price, effective as of the Closing, all
production from or attributable to the Assets (and all products and proceeds
attributable thereto) and all other income, proceeds, receipts and credits
earned with respect to the Assets in each case from and after the Effective Time
be the sole property and entitlement of the Acquired Companies, and, to the
extent received by Seller after the Closing, Seller shall fully disclose,
account for and remit the same to the Acquired Companies within ten (10) days.
Effective as of the Closing, to the extent the following are held and retained
by any Acquired Company or Purchaser and are not recorded as an account
receivable on the books of the Acquired Companies as of the Effective Time,
fifty percent (50%) of all production from or attributable to the Assets (and
all products and proceeds attributable thereto) and fifty percent (50%) of all
other income, proceeds, receipts and credits earned with respect to the Assets
in each case before the Effective Time shall be the sole entitlement and
property of Seller and, to the extent received by or held by Purchaser or any
Acquired Company after Closing, Purchaser shall (or shall cause any Acquired
Company to) fully disclose, account for and remit the same to Seller within ten
(10) days.



3

--------------------------------------------------------------------------------




Section 2.4    Allocation of Purchase Price. Seller and Purchaser agree that for
Tax purposes, the Unadjusted Purchase Price and any other amounts treated as
consideration paid by Purchaser for Tax purposes shall be allocated among the
Assets, consistent with the allocated values set forth on Schedule 2.4 (the
“Purchase Price Allocation”; with respect to each Asset, as applicable, the
“Allocated Value”). The Purchase Price Allocation shall be prepared in
accordance with the principals set forth in Section 1060 and 338 of the Code.
ARTICLE III
ASSIGNMENT AND DUE DILIGENCE ACKNOWLEDGEMENTS
Section 3.1    Assignment of Membership Interests. The assignment of the
Interests to be delivered by Seller to Purchaser at Closing shall be in the form
of Exhibit C (the “Assignment of Membership Interests”).
Section 3.2    Title Information and Agreed Adjustment. Prior to the date
hereof, Purchaser acknowledges and represents that it has received all requested
and desired access to and sufficiently reviewed the Records relating to the
Acquired Companies’ title to the Assets, and to any other title records relating
to the Assets (collectively, the “Title Information”). Purchaser acknowledges
and represents that it has made all such independent reviews and inspections of
the Title Information as it has deemed necessary or desirable in making the
decision to enter into this Agreement, each document and instrument to be
executed pursuant hereto, and to consummate the transactions contemplated hereby
and thereby. In conducting the review, Purchaser has identified certain defects
in the Acquired Companies’ title to certain Assets (the “Identified Defects”).
Except for the warranty in Section 4.20 and the rights and remedies for breach
thereof under Article IX, as its sole and exclusive remedy for the Identified
Defects, and for any other defects, failures, deficiencies, liens, encumbrances,
covenants, obligations or matters affecting title, Purchaser shall receive a
downward adjustment to the Unadjusted Purchase Price equal to $343,242.48.
Except for (a) the foregoing adjustment, and (b) the warranty in Section 4.20
and the rights and remedies for breach thereof under Article IX, Purchaser
acknowledges and agrees that Seller makes no representation, warranty or
covenant relating to the title to the Assets, including any failure of title,
defect in title, or other lien, encumbrance, covenant, obligation, or deficiency
affecting title, and acknowledges and agrees that it has not relied upon any
such representations, warranties, or covenants of Seller, or other statements of
Seller or any member of the Seller Group (whether contained herein or made
outside this Agreement). Except for (i) the adjustment provided in this
Section 3.2, and (ii) the warranty in Section 4.20 and the rights and remedies
in Article IX, nothing in this Agreement (or in any document or instrument
delivered in connection herewith) shall be construed as containing such a
representation, warranty or covenant.
Section 3.3    Title Waiver. SUBJECT ONLY TO (A) Section 4.20 AND THE RIGHTS AND
REMEDIES FOR BREACH THEREOF UNDER Article IX, AND (B) THE ADJUSTMENT PROVIDED IN
SECTION 3.2, PURCHASER, ON BEHALF OF ITSELF AND THE PURCHASER GROUP, RELEASES,
REMISES AND FOREVER DISCHARGES THE SELLER GROUP FROM ANY AND ALL DAMAGES, SUITS,
LEGAL OR ADMINISTRATIVE PROCEEDINGS, CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS,
LIABILITIES, INTEREST OR CAUSES OF ACTION WHATSOEVER, IN LAW OR IN EQUITY, KNOWN
OR



4

--------------------------------------------------------------------------------




UNKNOWN, WHICH PURCHASER OR ANY MEMBER OF PURCHASER GROUP MIGHT NOW OR
SUBSEQUENTLY MAY HAVE, BASED ON, RELATING TO OR ARISING OUT OF, ANY DEFECT IN
TITLE, FAILURE OF TITLE, OR OTHER LIEN, ENCUMBRANCE, COVENANT, OBLIGATION, OR
DEFICIENCY AFFECTING TITLE TO ANY ASSET.
Section 3.4    Environmental Acknowledgements.
(a)    Satisfactory Access to Lands and Environmental Information. Prior to the
date hereof, Purchaser acknowledges and represents that it has received all
requested access to the Properties and Assets (including visual inspections and
interviews), and to the Records relating to Environmental Laws, liabilities
under Environmental Laws, the environmental condition of the assets, or other
environmental matters. Purchaser’s review was conducted at its sole cost, risk
and expense, and Purchaser acknowledges and represents that, except for the
representation in Section 4.16, it has relied solely upon its own investigation
with respect to the foregoing environmental matters in making the decision to
enter into this Agreement, each document and instrument to be executed pursuant
hereto, and to consummate the transactions contemplated hereby and thereby.
Purchaser represents that it and its Affiliates and/or consultants have abided
by the safety rules, regulations, and operating policies of Seller, any Acquired
Company or any Third Party operator while conducting its due diligence
evaluation of the Interests and Assets. Purchaser acknowledges and agrees that,
except for the representation in Section 4.16, Seller makes no representation,
warranty or covenant relating to the presence of absence of liabilities under
Environmental Laws, compliance with Environmental Laws, the release of materials
into the environment, the protection of the environment or health or the
environmental condition of the Assets, and acknowledges and agrees that it has
not relied upon any such representations, warranties, or covenants or Seller, or
other statements of Seller or any member of the Seller Group. Except for the
representation in Section 4.16, nothing in Article III or elsewhere in this
Agreement (or in any document or instrument delivered in connection herewith)
shall be construed as containing such a representation, warranty or covenant.
(b)    NORM. Purchaser acknowledges the following:
(i)    Certain Assets have been used for exploration, development, and
production of oil and gas and that there may be petroleum, produced water,
wastes, or other materials associated with the exploration, development and
operation of the Assets and the production of Hydrocarbons, located on or under
the Properties or associated with the Assets.
(ii)    Equipment and sites included in the Assets may contain asbestos,
Hazardous Substances, or NORM associated with the exploration, development and
operation of the Assets and the production of Hydrocarbons.
(iii)    NORM associated with the exploration, development and operation of the
Assets and production of Hydrocarbons may affix or attach itself to the inside
of Wells, materials, and equipment as scale, or in other forms.



5

--------------------------------------------------------------------------------




(iv)    The Wells, materials, and equipment located on the Properties or
included in the Assets may contain NORM and other wastes or Hazardous Substances
associated with the exploration, development and operation of the Assets and
production of Hydrocarbons.
(v)    Such NORM containing material and other wastes or Hazardous Substances
may have come in contact with the soil.
(vi)    Special procedures may be required for the remediation, removal,
transportation, or disposal of soil, wastes, asbestos, Hazardous Substances, and
NORM from the Assets.
Section 3.5    Consents to Assignment and Preferential Rights to Purchase. With
respect to any Required Consents or any preferential rights to purchase any
Asset or similar preferential rights held by a Third Party (excluding the
Acquired Companies) that would be triggered by the purchase and sale of the
Interests contemplated by this Agreement, Seller and Purchaser shall cooperate
to promptly prepare and send notices to the relevant Third Parties (excluding
Required Consents customarily obtained after Closing) to request the applicable
Required Consents or waivers of preferential rights to this transaction. Seller
and Purchaser shall cooperate and use commercially reasonable efforts to cause
such applicable Required Consents and waivers of preferential rights (or the
exercise thereof) to be obtained and delivered prior to Closing, provided Seller
shall not be obligated to make any payment or provide other consideration to (or
for the behalf of) the holders of such Required Consents or preferential rights
to obtain and/or waive them. Except as provided in the preceding sentence,
Seller shall have no liability for the failure to obtain such Required Consents
or waivers. To the extent a Required Consent is not obtained prior to Closing,
Seller shall reasonably cooperate with Purchaser in attempts to obtain such
Required Consents for a period of sixty (60) days after the Closing. If the
waiver of any such preferential purchase right is not obtained prior to Closing,
then the provisions of Section 6.6 shall apply.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Purchaser the following:
Section 4.1    Seller.
(a)    Existence and Qualification. Seller is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware.
(b)    Power. Seller has the limited liability company power to enter into and
perform this Agreement (and all documents required to be executed and delivered
by Seller at Closing) and to consummate the transactions contemplated by this
Agreement (and such documents).
(c)    Authorization and Enforceability. The execution, delivery and performance
of this Agreement (and all documents required to be executed and delivered by
Seller at



6

--------------------------------------------------------------------------------




Closing), and the consummation of the transactions contemplated hereby and
thereby, have been duly and validly authorized by all necessary limited
liability company action on the part of Seller. This Agreement has been duly
executed and delivered by Seller (and all documents required to be executed and
delivered by Seller at Closing shall be duly executed and delivered by Seller)
and this Agreement constitutes, and at the Closing such documents shall
constitute, the valid and binding obligations of Seller, enforceable in
accordance with their terms except as such enforceability may be limited by
applicable bankruptcy or other similar Laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
(d)    No Conflicts. Except as indicated in Schedule 4.1(d), the execution,
delivery and performance of this Agreement by Seller, and the consummation of
the transactions contemplated by this Agreement shall not (i) violate any
provision of the certificate of formation or the limited liability company
agreement of Seller, (ii) result in a breach or default or the creation of any
lien or encumbrance or give rise to any right of termination, cancellation or
acceleration under any material note, bond, mortgage, indenture, or other
financing instrument to which Seller is a party or by which it is bound,
(iii) violate any judgment, order, ruling, or decree applicable to Seller as a
party in interest or (iv) violate any Laws applicable to Seller or which is
applicable to the Interests, or (v) result in a breach of, in any material
respect, or termination or acceleration of any Material Contract.
Section 4.2    The Company.
(a)    Existence and Qualification. The Company is a limited liability company
duly organized, validly existing, and in good standing under the Laws of the
State of Delaware.
(b)    Power. The Company has the limited liability company power and authority
to own, lease or otherwise hold its assets and conduct its business in the
manner consistent with recent practice.
(c)    No Conflicts. Except as set forth on Schedule 4.10 and assuming the
effectuation of all filings and registrations with, the termination or
expiration of any applicable waiting periods imposed by, and the receipt of all
authorizations and orders of, Governmental Authorities indicated as required in
Schedule 4.1(d), the consummation of transactions contemplated by this Agreement
shall not (i) violate any provision of the certificate of formation or the LLC
Agreement, (ii) result in default (with due notice or lapse of time or both) or
the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any material note, bond,
mortgage, indenture, or other financing instrument to which the Company is a
party or by which it is bound, (iii) violate any judgment, order, ruling, or
decree applicable to the Company as a party in interest, or (iv) violate any
Laws applicable to the Company, or any of its Assets, except any matters
described in Clauses (ii), (iii), or (iv) above which would not have a Material
Adverse Effect; provided, however, that with respect to Clause (ii) for any Loan
documents,



7

--------------------------------------------------------------------------------




guarantees or Hedges to which any Acquired Company is a party the above
representations and warranties shall only be true as of the Closing Date.
(d)    Title to Interests. Seller has good and valid title to the Interests,
free and clear of any liens, claims, encumbrances, security interests, options,
charges and restrictions of any kind other than restrictions on transfer that
may be imposed by applicable federal or state securities laws or in the LLC
Agreement. Other than this Agreement and the LLC Agreement, the Interests are
not subject to any voting agreement or other contract, agreement, arrangement,
commitment or understanding, including any such agreement, arrangement,
commitment or understanding restricting or otherwise relating to the voting,
distribution rights or disposition of the Interests.
(e)    The Interests. The Interests are duly authorized and validly issued and
outstanding, fully paid, non-assessable (except as expressly authorized by the
terms of the applicable LLC Agreement of the Company and except as such
nonassessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act) and have not been issued in violation of any preemptive
rights.
(f)    Financial Statements.
(i)    Seller has made available to Purchaser the Financial Statements.
(ii)    The Financial Statements have been prepared in accordance with the books
and records of the Acquired Companies and have been prepared in accordance with
the Accounting Principles applied on a consistent basis throughout the periods
covered (subject, in the case of the unaudited Financial Statements, to normal
year-end adjustments, the absence of notes or other textual disclosures required
under the Accounting Principles) except for, in the case of the unaudited
Financial Statements, normal year-end adjustments, the absence of notes or other
textual disclosures required under the Accounting Principles.
(g)    Subsidiaries. Neither the Company nor any Subsidiary directly or
indirectly owns any capital stock or other equity interest in any Person except
in Subsidiaries as set forth in Exhibit B.
(h)    Labor Matters. There are no employment agreements with any individuals
who are employed by the Company or any Subsidiary and neither the Company or any
Subsidiary has, or has ever had, any employees. To Seller’s knowledge, each
Acquired Company has complied in all material respects with all Laws relating to
employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining and other requirements under applicable laws, the payment of all
employment Taxes, including social security and similar Taxes, and occupational
safety and health. During the past two (2) years, the Company has not been
involved in or subject to, nor been threatened in writing with, any collective
labor dispute, arbitration, strike, work stoppage, lock-out, lawsuit or
administrative proceeding arising from federal, state, or local labor or
employment laws



8

--------------------------------------------------------------------------------




involving its employees, including, but not limited to, any WARN Act claims or
potential claims. The Company has not received any notice of any claims
regarding any violations by the Company of any minimum wage and overtime
requirements with respect to or that may eventually involve its employees,
including, but not limited to, the Fair Labor Standards Act and compliance with
standards for exempt and non-exempt employees.
(i)    Employee Benefits. Neither the Company nor any Subsidiary has
established, maintained or contributed to (and has not otherwise been required
to contribute to) any Employee Plans. To Seller’s knowledge, all Employee Plans
covering employees are in compliance with ERISA (to the extent subject to
ERISA), the Code, and all other applicable Laws and the terms of such Employee
Plans. Each Employee Plan which is an “employee pension benefit plan” within the
meaning of Section 3(2) of ERISA and which is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter or
favorable opinion letter from the Internal Revenue Service, and neither the
Company nor any Subsidiary is aware of any circumstances likely to result in
revocation of any such favorable determination letter. Seller has properly
classified all of its employees who have provided services for the Acquired
Companies as its common law employees for all purposes, including under each
employee benefit plan sponsored, maintained, contributed to or required to be
contributed to by the Seller or its Affiliates (“Seller Benefit Plans”).
Section 4.3    The Subsidiaries.
(a)    Existence and Qualification. Each Subsidiary is a limited liability
company duly organized and validly existing under the Laws of its respective
jurisdiction of formation as described in Exhibit B and is duly qualified to do
business as a foreign limited liability company in each jurisdiction where its
assets are located, except where the failure to so qualify would not,
individually or in the aggregate have a Material Adverse Effect.
(b)    Power. Each Subsidiary has the limited liability company power and
authority to own, lease or otherwise hold its assets and conduct its business in
the manner consistent with recent practice.
(c)    No Conflicts. Except as set forth on Schedule 4.10, the consummation of
transactions contemplated by this Agreement shall not (i) violate any provision
of the certificate of formation or the limited liability company agreement (or
equivalent certificates and governing instruments) of any Subsidiary,
(ii) result in default (with due notice or lapse of time or both) or the
creation of any lien or encumbrance or give rise to any right of termination,
cancellation or acceleration under any material note, bond, mortgage, indenture,
or other financing instrument to which any Subsidiary is a party or by which it
is bound, (iii) violate any judgment, order, ruling, or decree applicable to any
Subsidiary as a party in interest, or (iv) violate any Laws applicable to the
Subsidiary, or any of its Assets, except any matters described in clauses (ii),
(iii), or (iv) above which would not have a Material Adverse Effect; provided,
however, that with respect to Clause (ii) for any Loan documents, guarantees or
Hedges to which any Acquired Company is a party the above representations and
warranties shall only be true as of the Closing Date.



9

--------------------------------------------------------------------------------




(d)    Certificate of Formation and Limited Liability Company Agreement. Seller
has delivered to Purchaser true and complete copies of the certificates of
formation and the limited liability company agreements, each as amended to date,
of each Subsidiary.
(e)    Title to Equity Interests of the Subsidiaries. The issued and outstanding
membership interests in each Subsidiary are owned of record as described in
Exhibit B. In the case of such issued and outstanding membership interests owned
of record by the Company or any Subsidiary as shown on Exhibit B (the “Equity
Interests”), such interests or interest are also owned beneficially and free and
clear of any liens, claims, encumbrances, security interests, options, charges
and restrictions of any kind other than restrictions on transfers that may be
imposed by applicable federal or state securities laws, or in the applicable
Subsidiary’s limited liability company agreement, similar governing instruments
or the LLC Agreement. Other than this Agreement and, in the case of
Subsidiaries, their respective limited liability company agreements, similar
governing instruments or the LLC Agreement, the Equity Interests are not subject
to any voting agreement or other contract, agreement, arrangement, commitment or
understanding, including any such agreement, arrangement, commitment or
understanding restricting or otherwise relating to the voting, dividend rights
or disposition of the Equity Interests.
(f)    The Equity Interests. The entire equity ownership of each Subsidiary
consists of the membership interests as set forth in Exhibit B attached hereto.
In each case, all the Equity Interests are duly authorized and validly issued
and outstanding, fully paid, non-assessable (except as expressly authorized by
the terms of the applicable operating agreements or limited liability company
agreements of the Subsidiaries and except as such nonassessability may be
affected by Section 18-607 of the Delaware Limited Liability Company Act) and
have not been issued in violation of any preemptive rights. Except for the
membership interests shown on Exhibit B, there are no outstanding interests,
units or other equity interests in any Subsidiary, or any contractual
arrangements giving any Person a right to receive any benefits or rights similar
to the rights enjoyed by or accruing to the holders of any Equity Interests of
any Subsidiary. Other than pursuant to this Agreement, the limited liability
company agreements of the Subsidiaries or similar governing instruments, or the
LLC Agreement, there are no outstanding warrants, options, rights, convertible
or exchangeable securities or other commitments pursuant to which the Company or
any Subsidiary is or may become obligated to issue or sell any capital stock or
other equity interests in such Subsidiary.
Section 4.4    Litigation. Except as disclosed on Schedule 4.4, there are (a) no
claims or investigations pertaining to the Assets by a Governmental Authority
made in connection with an alleged non-compliance with Laws of which Seller or
any of its Affiliates has knowledge, or (b) no actions, suits or proceedings
pending, or to Seller’s knowledge, threatened, before any Governmental Authority
or arbitrator against the Company or any of the Subsidiaries or affecting the
Assets.
Section 4.5    Taxes and Assessments. Except as disclosed on Schedule 4.5:
(a)    to Seller’s knowledge, the Company and the Subsidiaries have paid all ad
valorem, property, production, severance, excise and similar Taxes and
assessments of the



10

--------------------------------------------------------------------------------




Company or any Subsidiary based on or measured by the ownership of the Assets,
the production of Hydrocarbons, or the receipt of proceeds therefrom, but
exclusive of Income Taxes (collectively, the “Asset Taxes”) that have become due
and payable during the Seller Ownership Period, and all Tax Returns with respect
to such Taxes have been duly and timely filed. The Company has not elected to be
treated as a corporation for any Tax purpose, and each Subsidiary is treated as
an entity disregarded as a separate entity from its owner for federal Income Tax
purposes;
(b)    the Company and the Subsidiaries have paid all Taxes (other than Asset
Taxes addressed immediately above) to which they or the Assets are subject that
have become due and payable for all taxable periods (or portions thereof) ending
during the Seller Ownership Period and all Tax Returns with respect to such
Taxes have been duly and timely filed;
(c)    to Seller’s knowledge, there is not currently in effect any extension or
waiver of any statute of limitations of any jurisdiction regarding the
assessment or collection of any Tax to which the Company, any of the
Subsidiaries or the Assets are subject;
(d)    no Asset is subject to inclusion as part of any arrangement that
constitutes a partnership for U.S. federal Income Tax purposes;
(e)    neither Seller nor any of its Affiliates has received written notice of
any pending claim against the Company or any Subsidiary (which remains
outstanding) from any applicable Governmental Authority for assessment of Taxes
applicable to the Company, any Subsidiary or any of their respective Assets, and
there are no proceedings, assessments, reassessments, deficiency claims, or
other claims of which Seller has received written notice with respect to any
such Taxes that have been commenced or are presently pending with any applicable
Governmental Authority;
(f)    there are no liens for Taxes on the Interests or any of the Assets other
than liens for current period Taxes that are not yet due and payable;
(g)    none of the Company nor any of the Subsidiaries is a party to or bound by
any Tax allocation, sharing or indemnity agreements or arrangements that will be
binding on any of the Acquired Companies after the Closing Date; and
(h)    Seller is not a “foreign person” within the meaning of Section 1445 of
the Code.
Section 4.6    Compliance with Laws; Permits. Except with respect to
Environmental Laws (which are treated under Section 4.16), except as disclosed
on Schedule 4.6, and excluding operational non-compliance matters arising on or
before May 28, 2013, (a) to Seller’s knowledge, the Acquired Companies are
presently in compliance with all applicable Laws, (b) to Seller’s Knowledge, the
Assets have been operating in compliance with the provisions and requirements of
all applicable Laws, except for instances of non-compliance that have been fully
and finally resolved to the satisfaction of all Governmental Authorities with
jurisdiction over such matters, (c) to Seller’s Knowledge, there is no uncured
violation of any Laws applicable to the ownership or operation of



11

--------------------------------------------------------------------------------




the Interests or Assets, and (d) neither Seller nor any of its Affiliates has
received written notice of any violation of Law that would reasonably be
expected to prevent, restrict, delay or otherwise interfere with the development
or operation of the Assets or would reasonably be expected to result in any
common law or other Claims. Seller and the Acquired Companies have all material
permits, licenses and other governmental authorizations (collectively the
“Permits”) necessary to own, use, enjoy, lease or otherwise hold their
respective properties and assets or to conduct the business of the Acquired
Companies as currently conducted. To Seller’s knowledge, all accrued fees and
charges with respect to such Permits have been paid in full. Schedule 4.6 lists
all current Permits issued to the Acquired Companies or Seller and which are
related to the conduct of their business as currently conducted or the ownership
and use of the Assets, including the names of the Permits and their respective
dates of issuance and expiration. To Seller’s Knowledge, no event has occurred
that would reasonably be expected to result in premature revocation or
suspension of any Permit set forth in Schedule 4.6 and none of Seller or any of
its Affiliates has received written notice of any violation of any such Permit
that remains uncured.
Section 4.7    Material Contracts. Schedule 4.7 lists all Material Contracts, as
set out in the defined term “Material Contracts.” To the Seller’s knowledge,
none of Seller, the Company or the Subsidiaries, nor to the knowledge of Seller,
any other Person, is in breach or default in any material respect under (or is
alleged to be in breach of or default in any material respect under), or has
provided or received any notice of any intention to terminate, any Material
Contract, except as disclosed on Schedule 4.7. Except as set forth in Schedule
4.7, to Seller’s knowledge all Material Contracts are valid and binding on the
Acquired Companies or one of its Affiliates, as applicable, in accordance with
its terms and in full force and effect. Except as disclosed on Schedule 4.7,
there are no Contracts with Affiliates of Seller (other than the Company and
Subsidiaries) that will be binding on the Company or any Subsidiary or the
Assets after Closing. No notice of material default or material breach has been
received or delivered by Seller, the Company or any Subsidiary under any
Material Contract, the resolution of which is currently outstanding, and no
currently effective notices have been received by Seller, the Company or any
Subsidiary of the exercise of any premature termination, price redetermination,
market-out or curtailment of any Material Contracts. To Seller’s knowledge, no
event or circumstance has occurred that, with notice or lapse of time or both,
would constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any material right or obligation or the loss of material any benefit
thereunder. To Seller’s knowledge, complete and correct copies of each Material
Contract (including all modifications, amendments and supplements thereto and
waivers thereunder) have been made available to Purchaser prior to the date
hereof. There are no material disputes pending or threatened under any Material
Contract and none of Seller or any of its Affiliates has received or given any
unresolved written notice of default, material amendment, waiver, price
redetermination, market out, curtailment or termination with respect to any
Material Contract.
Section 4.8    Payments for Production. Except as disclosed on Schedule 4.8,
none of Seller, the Company or the Subsidiaries are obligated by virtue of a
take or pay payment, advance payment or other similar payment (other than
royalties, overriding royalties and similar burdens on or measured by the
production of Hydrocarbons from the Assets), to Hydrocarbons, or proceeds from
the sale thereof, attributable to the Company’s or any Subsidiary’s interest in
the Assets at some future time without receiving payment therefor at or after
the time of delivery.



12

--------------------------------------------------------------------------------




Section 4.9    Production Imbalances. Except as set forth on Schedule 4.9, as of
the Effective Time, there were no Imbalances with respect to the Assets.
Section 4.10    Required Consents and Preferential Purchase Rights. As of the
date hereof, to Seller’s knowledge, there are no Required Consents, except for
(i) consents and approvals of Governmental Authorities that are customarily
obtained after Closing or (ii) as set forth on Schedule 4.10. As of the date
hereof, except as set forth on Schedule 4.10, to Seller’s knowledge, there are
no preferential rights to purchase any Asset that would be triggered by the
purchase and sale of the Interests contemplated by this Agreement.
Section 4.11    Liability for Brokers’ Fees. Except as set forth on Schedule
4.11, Purchaser and the Acquired Companies shall not directly or indirectly have
any responsibility, liability or expense, as a result of undertakings or
agreements of Seller prior to Closing, for brokerage fees, finder’s fees,
agent’s commissions or other similar forms of compensation to an intermediary in
connection with the negotiation, execution or delivery of this Agreement or any
agreement or transaction contemplated hereby.
Section 4.12    Outstanding Capital Commitments. There is no single outstanding
authority for expenditure which is binding on the Company, any Subsidiary or the
Assets the value of which Seller reasonably anticipates exceeds One Hundred
Thousand Dollars ($100,000) to the Company’s or any Subsidiary’s interests
participating in the operation covered by such authority for expenditure, other
than those shown on Schedule 4.12.
Section 4.13    Royalties. To Seller’s Knowledge, during the Seller Ownership
Period, the Acquired Companies have paid all rentals, delay rentals, shut-in
royalties, royalties, overriding royalties, net profits interests,
non-participating royalty interests, non-participating mineral interests, and
similar burdens on, measured by or payable out of the production of Hydrocarbons
to the proper party entitled thereto, in accordance with the terms of the
applicable Lease or Contract, but solely to the extent the Acquired Companies
received the Hydrocarbons or proceeds thereof from which such burdens (excluding
rentals) are required to be paid.
Section 4.14    Bankruptcy. There are no bankruptcy, reorganization or
receivership proceedings pending, being contemplated by or, to Seller’s
Knowledge, threatened against Seller or any of its Affiliates and neither Seller
nor any of its Affiliates is insolvent or generally not paying its debts as they
become due or will be rendered insolvent or unable to pay its debts as they
become due as a result of the transactions contemplated by this Agreement and
the transaction documents.
Section 4.15    Bonds. To Seller’s Knowledge, Schedule 4.15 lists all bonds,
letters of credit and other similar credit support instruments maintained by
Seller with respect to the Interests, true and complete copies of which have
been made available to Purchaser
Section 4.16    Environmental.
(a)    None of Seller or any of its Affiliates has entered into, or is subject
to, any agreements, consents, orders, decrees, judgments, license or permit
conditions, or other binding arrangements or commitments, in each case with a
Governmental Authority or that



13

--------------------------------------------------------------------------------




arises from any of the foregoing instruments with a Governmental Authority,
pursuant to Environmental Laws that relate to limitations on the future use of
any of the Assets beyond requirements generally applicable to all operators of
similar assets, that prevent or seek to prevent the development or operation of
such Assets, or that require any physical remediation of the present conditions
of any of the lands covered or occupied by the Assets.
(b)    Except as set forth in Schedule 4.16 neither Seller nor any of its
Affiliates has received written notice from any Person of any (i) release or
threatened release of any Hazardous Substance at or from any of the Assets, or
(ii) violation of any Environmental Law or environmental permit, in each case
that has not been resolved in compliance with Environmental Laws and would
reasonably be expected to prevent, restrict, delay or otherwise interfere with
the development or operation of the Assets in any material respect or would
reasonably be expected to result in any material common law or other liability
to the Company or the Subsidiaries.
(c)    To Seller’s knowledge, Seller has made available to Purchaser prior to
the date hereof complete and accurate copies of all material reports, studies,
audits, written notices from Governmental Authorities, tests, analyses, and
other documents addressing or referring to environmental matters related to the
Assets or relating to potential liabilities or obligations under Environmental
Laws with respect to the ownership or operation of the Assets, in each case
which are in the possession or control of the Acquired Companies or Seller or
its Affiliates.
(d)    Except as set forth in Schedule 4.16, to Seller’s Knowledge, there are no
uncured material violations of any applicable Environmental Laws with respect to
the Assets.
Section 4.17    Absence of Certain Changes. Since the Effective Time:
(a)    there has not been any casualty loss or condemnation with respect to the
Assets;
(b)    Seller has operated the Assets and the business of the Acquired Companies
with respect to the Assets, in the ordinary course in accordance with recent
past practice and with the JV Agreements, including any valid and outstanding
budgets issued thereunder;
(c)    Seller has not transferred, sold, mortgaged, pledged, hypothecated,
encumbered or otherwise disposed of any of the Assets, except for (i) sales and
dispositions of Hydrocarbons in the ordinary course of business, (ii) sales and
dispositions of equipment and materials that are surplus, obsolete or replaced,
and (iii) other sales and dispositions of personal property individually not
exceeding One Hundred Thousand Dollars ($100,000);
(d)    Seller has maintained, and if the operator thereof, operated the Assets
in accordance with the JV Agreements, consistent with past practice;
(e)    except those listed on Schedule 4.17(d), Seller has not committed to any
single operation, or series of related operations, reasonably anticipated by
Seller to require



14

--------------------------------------------------------------------------------




future capital expenditures by the owner of the Assets in excess of One Hundred
Thousand dollars ($100,000) (net to Seller’s interest) or make any capital
expenditures related to the Assets in excess of One Hundred Thousand Dollars
($100,000) (net to Seller’s interest);
(f)    Seller has maintained insurance coverage on the Assets, in the amounts
and of the types currently in force;
(g)    Seller has given prompt written notice to Purchaser of any material
damage to or destruction of the any of the Assets; and
(h)    Except with respect to four Qualified JV Employees, the information for
which has been provided by Seller to Purchaser, Seller has not increased the
compensation or benefits of any Qualified JV Employees that Purchaser has the
right to offer employment.
Section 4.18    Suspended Funds. Seller and the Acquired Companies do not hold
any suspended funds with respect to any of the Interests.
Section 4.19    Inter-Company Accounts. Schedule 4.19 sets out all Inter-Company
Accounts, as of the date of this Agreement, including the applicable contract
under which such Inter-Company Accounts are controlled.
Section 4.20    Title. None of the Assets is subject to any mortgages, deeds of
trust, other security interests imposed in connection with a financing or
investment, or other recorded security interests or liens (including mechanics’
and materialmen’s liens) arising solely by, through or under Seller or its
Affiliates.
Section 4.21    Limitations.
(a)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE IV, (I) WITH
RESPECT TO THE ASSETS AND THE TRANSACTIONS CONTEMPLATED HEREBY (I) SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES, STATUTORY, EXPRESS OR IMPLIED, AND (II)
PURCHASER HAS NOT RELIED UPON, AND SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO PURCHASER OR ANY OF ITS ADVISORS OR ANY MEMBER OF PURCHASER
GROUP (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE
BEEN PROVIDED TO PURCHASER BY ANY MEMBER OF SELLER GROUP OR ANY ADVISOR
THERETO).
(b)    EXCEPT AS EXPRESSLY REPRESENTED IN ARTICLE IV, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, WITH RESPECT TO THE TRANSACTION CONTEMPLATED IN
THIS AGREEMENT, SELLER EXPRESSLY DISCLAIMS, AND PURCHASER ACKNOWLEDGES AND
AGREES THAT IT HAS NOT RELIED UPON, ANY REPRESENTATION OR WARRANTY, STATUTORY,
EXPRESS OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS OR INTERESTS,



15

--------------------------------------------------------------------------------




(II) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (IV) THE EXISTENCE
OF ANY PROSPECT, RECOMPLETION, INFILL OR STEP-OUT DRILLING OPPORTUNITIES, (V)
THE PRODUCTION OF PETROLEUM SUBSTANCES FROM THE ASSETS, WHETHER PRODUCTION HAS
BEEN CONTINUOUS, OR IN PAYING QUANTITIES, OR ANY PRODUCTION OR DECLINE RATES,
(VI) ANY ESTIMATES OF OPERATING COSTS AND CAPITAL REQUIREMENTS FOR ANY WELL,
OPERATION, OR PROJECT, AND ANY ESTIMATES OF THE VALUE OF THE INTERESTS OR THE
ASSETS OR FUTURE REVENUES GENERATED BY THE INTERESTS OR THE ASSETS, (VII) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS, (VIII) THE CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE
MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES,
(IX) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT, TRADEMARK, TRADE
DRESS, TRADE SECRET OR OTHER INTELLECTUAL PROPERTY INFRINGEMENT, OR (X) ANY
OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED
TO PURCHASER, ANY MEMBER OF PURCHASER GROUP OR ANY OF THEIR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY
REPRESENTATION OR WARRANTY, STATUTORY, EXPRESS OR IMPLIED, OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT PURCHASER SHALL BE DEEMED TO BE OBTAINING THE INTERESTS (AND INDIRECTLY THE
ASSETS, INCLUDING THE EQUIPMENT), IN THEIR PRESENT STATUS, CONDITION AND STATE
OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT PURCHASER HAS MADE OR
CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE.
(c)    Any representation “to the knowledge of Seller,” “to Seller’s knowledge,”
“to the knowledge of the Company” or “to Company’s knowledge” is limited to
matters within the actual knowledge of the individuals identified on
Schedule 4.21(c).
(d)    Inclusion of a matter on a Schedule to a representation or warranty which
addresses matters having a Material Adverse Effect shall not be deemed an
indication that such matter does, or may, have a Material Adverse Effect.
Matters may be disclosed on a Schedule to this Agreement for purposes of
information only. Matters disclosed in each Schedule shall qualify the
representation and warranty in which such Schedule is referenced and any other
representation and warranty to which the matters disclosed reasonably relate.



16

--------------------------------------------------------------------------------




The fact that any item of information is disclosed in a Schedule to this
Agreement shall not constitute an admission by such Party that such item is
material, that such item has had or would have a Material Adverse Effect or a
material adverse effect, as applicable, or that the disclosure of such be
construed to mean that such information is required to be disclosed by this
Agreement.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Seller the following:
Section 5.1    Existence and Qualification. Purchaser is a corporation
organized, validly existing and in good standing under the Laws of the State of
Delaware.
Section 5.2    Power. Purchaser has the corporate power to enter into and
perform its obligations under this Agreement (and all documents required to be
executed and delivered by Purchaser at Closing) and to consummate the
transactions contemplated by this Agreement (and such documents).
Section 5.3    Authorization and Enforceability. The execution, delivery and
performance of this Agreement (and all documents required to be executed and
delivered by Purchaser at Closing), and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate action on the part of Purchaser. This Agreement has been
duly executed and delivered by Purchaser (and all documents required to be
executed and delivered by Purchaser at Closing will be duly executed and
delivered by Purchaser) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Purchaser,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar Laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
Section 5.4    No Conflicts. The execution, delivery and performance of this
Agreement by Purchaser, and the consummation of the transactions contemplated by
this Agreement, will not (i) violate any provision of the bylaws (or other
governing instruments) of Purchaser, (ii) result in a material default (with due
notice or lapse of time or both) or the creation of any lien or encumbrance or
give rise to any right of termination, cancellation or acceleration under any
material note, bond, mortgage, indenture, or other financing instrument to which
Purchaser is a party or by which it is bound, (iii) violate any judgment, order,
ruling, or regulation applicable to Purchaser as a party in interest or
(iv) violate any Law applicable to Purchaser, except any matters described in
Clauses (ii), (iii) or (iv) above which would not have a material adverse effect
on Purchaser or its properties.
Section 5.5    Consents, Approvals or Waivers. The execution, delivery and
performance of this Agreement by Purchaser will not be subject to any consent,
approval or waiver applicable to Purchaser from any Governmental Authority or
other Third Party, except as set forth on Schedule 5.5.



17

--------------------------------------------------------------------------------




Section 5.6    Litigation. There are no actions, suits or proceedings pending,
or to Purchaser’s knowledge, threatened in writing before any Governmental
Authority or arbitrator against Purchaser or any Affiliate of Purchaser which
are reasonably likely to impair or delay materially Purchaser’s ability to
perform its obligations under this Agreement.
Section 5.7    Financing. Purchaser has sufficient cash, available lines of
credit or other sources of immediately available funds (in United States
dollars) to enable it to pay the Closing Payment to Seller at the Closing.
Section 5.8    Investment Intent. Purchaser is acquiring the Interests for its
own account and not with a view to their sale or distribution in violation of
the Securities Act of 1933, as amended, the rules and regulations thereunder,
any applicable state blue sky Laws, or any other applicable securities Laws.
Purchaser acknowledges that it can bear the economic risk of an investment in
the Interests, and has such knowledge and experience that it is capable of
evaluating its investment in the Interests. Purchaser understands that neither
the offer nor sale of the Interests has or will have been registered pursuant to
the Securities Act of 1933, as amended, the rules and regulations thereunder, or
any applicable state securities Laws. Purchaser is an “accredited investor,” as
such term is defined in Regulation D of the Securities Act of 1933, as amended,
and the rules and regulation thereunder, any applicable state blue sky Laws, or
any other applicable securities Laws.
Section 5.9    Independent Investigation. Purchaser is (or its advisors are)
experienced and knowledgeable in the oil and gas business (and other businesses
conducted with the Assets) and aware of the risks of that business. Purchaser
acknowledges and affirms as of the Closing Date that (i) it will have completed
its independent investigation, verification, analysis and evaluation of the
Acquired Companies, the Interests and the Assets, and (ii) it will have made all
such reviews and inspections of the Assets and the business, books and records,
results of operations, conditions (financial or otherwise) and prospects of the
Acquired Companies as it has deemed necessary or appropriate. Except for the
representations and warranties expressly made by Seller in Article IV, Purchaser
acknowledges that there are no, and that Purchaser has not relied upon any,
representations or warranties, statutory, express or implied, as to the
financial condition, the Assets, Interests, Equity Interests, liabilities,
operations, business or prospects of the Company or the Subsidiaries and that
Purchaser is acquiring the Interests (and indirectly, a fifty percent (50%)
interest in the Assets) on an as-is where-is basis with all faults and that in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser has relied solely upon its own
independent investigation, verification, analysis and evaluation.
Section 5.10    Liability for Brokers’ Fees. Seller, and, prior to Closing, the
Acquired Companies, shall not directly or indirectly have any responsibility,
liability or expense, as a result of undertakings or agreements of Purchaser
prior to Closing, for brokerage fees, finder’s fees, agent’s commissions or
other similar forms of compensation to an intermediary in connection with the
negotiation, execution or delivery of this Agreement or any agreement or
transaction contemplated hereby.
Section 5.11    Financial Status. There are no bankruptcy, reorganization or
receivership proceedings pending against, or, to Purchaser’s knowledge,
threatened against Purchaser or its Affiliates. Immediately after giving effect
to the transactions contemplated by this



18

--------------------------------------------------------------------------------




Agreement, Purchaser shall be solvent and shall: (a) be able to pay its debts as
they become due; (b) own property that has a fair saleable value greater than
the amounts required to pay its debts (including a reasonable estimate of the
amount of all contingent liabilities); and (c) have adequate capital to carry on
its business. No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated hereby with the intent
to hinder, delay or defraud either present or future creditors of any of
Purchaser and its Affiliates.
ARTICLE VI
COVENANTS OF THE PARTIES
Section 6.1    Press Releases. The Parties acknowledge and agree that no press
release or other public announcement, or public statement or comment in response
to any inquiry, or other disclosure that is reasonably expected to result in a
press release or public announcement, relating to the subject matter of this
Agreement shall be issued or made by Seller or Purchaser, or their respective
Affiliates, without the joint written approval of Seller and Purchaser, each of
which may withhold its approval in its sole discretion; provided that, a press
release or other public announcement, or public statement or comment in response
to any inquiry, made without such joint approval shall not be in violation of
this Section if it is made in order for the disclosing Party or any of its
Affiliates to comply with applicable Laws or stock exchange rules or regulations
and provided (a) it is limited to those disclosures that are required to so
comply and (b) the disclosing Party provides the other Party with prior written
notice of the disclosure and a reasonable opportunity to provide comments
thereon. Notwithstanding the foregoing, this Section shall not restrict either
Party or its Affiliates from making disclosures that are required pursuant to
Contracts, Leases or Surface Rights that are in effect on or prior to Closing,
or from complying with any disclosure requirements of Governmental Authorities
that are applicable to the change in beneficial ownership of the Assets through
the transfer of the Interests. Notwithstanding anything to the contrary
contained elsewhere in this Agreement, no Purchaser press release or disclosure
shall, without the prior written consent of Seller, contain the name of,
mention, or make reference to any Affiliates of Seller other than the Company
and Subsidiaries. Seller and Purchaser shall each be liable for the compliance
of their respective Affiliates with the terms of this Section.
Section 6.2    Governmental Reviews.
(a)    Seller and Purchaser shall each in a timely manner make (or cause its
applicable Affiliate to make) (i) all required filings, including if applicable
any filings required under the Hart-Scott-Rodino Act, and prepare applications
to and conduct negotiations with, each Governmental Authority as to which such
filings, applications or negotiations are necessary or appropriate in the
consummation of the transactions contemplated hereby and (ii) all required
filings, prepare such applications and conduct such negotiations with each
Governmental Authority as to which such filing, applications or negotiations are
necessary or appropriate in the consummation of the transactions contemplated
hereby. Each Party shall cooperate with and use all reasonable efforts to assist
the other with respect to such filings, applications and negotiations. Purchaser
and Seller shall each bear one half of the cost of all filing or application
fees payable to any Governmental Authority with respect to the transactions
contemplated by this Agreement,



19

--------------------------------------------------------------------------------




regardless of whether Purchaser, Seller, the Company, any Subsidiary, or any
Affiliate of any of them is required to make the payment.
(b)    Purchaser shall indemnify, reimburse, defend and hold harmless the Seller
Group from and against any and all Damages based upon, arising out of or
otherwise in respect of any employment action or practice of Purchaser, the
Acquired Companies or any of Purchaser’s Affiliates after Closing in connection
with Persons employed by or seeking to be employed by Purchaser, the Acquired
Companies or any of Purchaser’s Affiliates, including claims, suits, actions or
proceedings relating to or arising under the WARN Act. This indemnity shall
survive Closing in accordance with Article IX.
Section 6.3    Intercompany Accounts. Except to the extent accounted for in the
adjustments to the Unadjusted Purchase Price, as of the Closing, all unsettled
intercompany accounts between the Company or any Subsidiary, on the one hand,
and Seller or any Affiliate of Seller (other than the Company and Subsidiaries)
on the other hand (the “Intercompany Accounts”), are settled in accordance with
the terms of the JV Agreements and any applicable Contracts and Surface Rights,
including through the payment by the Acquired Companies to Seller of all amounts
due and payable to Seller under the Seller Management Services Agreements and
the payment by Seller of all amounts due and payable to the Acquired Company
under the applicable Seller Management Services Agreement(s).
Section 6.4    Further Assurances. After Closing, Seller and Purchaser each
agree to take such further actions and to execute, acknowledge and deliver all
such further documents as are reasonably requested by the other for carrying out
the purposes of this Agreement or of any document delivered pursuant to this
Agreement.
Section 6.5    JV Employees.
(a)    Certain employees of Seller that are primarily dedicated to providing
services to the Acquired Companies and that are eligible to be hired by
Purchaser pursuant to this Section 6.5 are set forth on Schedule 6.5 (“Qualified
JV Employees”). From and after the Closing Date, Purchaser may interview
Qualified JV Employees during normal business hours, provided that all contact
and communication shall be coordinated through Seller’s designated human
resources personnel. At its sole discretion, Purchaser may make offers of
employment to Qualified JV Employees, provided no employment by Purchaser may be
effective prior to August 1, 2015, or other date mutually agreed by the Parties.
Seller shall retain responsibility for the payment of any employee benefits or
entitlement, including severance pay, accrued vacation, sick or holiday pay, to
any Qualified JV Employee or any other employee of Seller pursuant to any Seller
Benefit Plans as a result of or in connection with the consummation of the
transactions contemplated hereby.
(b)    Purchaser covenants and agrees to comply with all applicable Laws with
respect to the hiring of any of Seller’s employees, including Laws concerning
anti-discrimination in employment and federal and state background checking
laws. Purchaser shall indemnify, reimburse, defend and hold harmless the Seller
Group from and against any and all Damages based upon, arising out of or
otherwise in respect of any employment



20

--------------------------------------------------------------------------------




action or practice of Purchaser, the Acquired Companies or any of Purchaser’s
Affiliates after Closing in connection with Persons employed by or seeking to be
employed by Purchaser, the Acquired Companies or any of Purchaser’s Affiliates,
including claims, suits, actions or proceedings relating to or arising under the
WARN Act. This indemnity shall survive Closing in accordance with Article IX.
(c)    Nothing in this Agreement, whether express or implied, shall: (i)
obligate the Purchaser to assume, continue, or maintain any Seller Benefit Plan;
(ii) no liabilities of the Seller Benefits Plans shall be transferred to, or
assumed by, the Company, the Purchaser, the Employee Benefit Plans or the
Purchaser’s employee benefit plans; (iii) the Seller and its affiliates shall be
solely responsible for funding and/or paying any benefits under any of the
Seller Benefit Plans, including any termination benefits and other employee
entitlements accrued under such plans by or attributable to employees or former
employees of the Company and its Subsidiaries; (iv) confer upon any employee of
Seller or its affiliates, or any representative of any such employee, any rights
or remedies, including any right to employment or continued employment for any
period or terms of employment, of any nature whatsoever, or (v) be interpreted
to prevent or restrict the Purchaser or its affiliates from modifying or
terminating the employment or terms of employment of any Qualified JV Employees,
including the amendment or termination of any employee benefit or compensation
plan, program or arrangement, after the Closing Date.
Section 6.6    Other Preferential Rights. If a Third Party holds a preferential
right to purchase any portion of an Asset that is triggered by the purchase and
sale of the Interests contemplated by this Agreement, and such Person fails to
exercise said right prior to Closing, and the time for exercise or waiver has
not yet expired, the following procedures shall be applicable. If one or more of
the holders of any such preferential right to purchase notifies Seller or any of
the Acquired Companies subsequent to the Closing that it intends to assert its
preferential purchase right, the Acquired Companies shall (and Purchaser shall
cause the Acquired Companies to) satisfy all such preferential purchase right
obligations to such holders and shall indemnify and hold harmless the Seller
Group from and against any and all Damages in connection therewith and the
Acquired Companies shall be entitled to retain all proceeds received from such
holders in connection with such preferential rights to purchase. This indemnity
shall survive Closing in accordance with Article IX.
Section 6.7    Non-Compete.
(a)    Seller shall not, and shall cause its Affiliates (excluding the Acquired
Companies) to not, directly or indirectly, acquire in any capacity during the
period from and after Closing and ending on the fifth anniversary of the
Effective Time, any interest in any Restricted Opportunity, whether alone or as
a partner, joint venturer, or lender to any other Person acquiring such
interest.
(b)    As used herein “Restricted Opportunity” means any opportunity for,
including an opportunity to finance, the leasing, acquisition, farm-in,
exploration, development, production, transportation, gathering or marketing or
any combination of the foregoing, of Hydrocarbons produced from or that may be
produced from or attributable to



21

--------------------------------------------------------------------------------




lands lying within the Project Area. In the event Seller acquires an interest in
derogation of this Section, Purchaser shall have the option to require Seller to
automatically assign such interest to Purchaser or its designee without any
remuneration on behalf of Purchaser.
(c)    The Parties agree that the limitations contained in this Section 6.7 with
respect to time, geographical area and scope of activity are reasonable.
However, if any court shall determine that the time, geographical area or scope
of activity of any restriction contained in this Section 6.7 is unenforceable,
it is the intention of the Parties that such restrictive covenant set forth
herein shall not thereby be terminated but shall be deemed amended to the extent
required to render it valid and enforceable.
(d)    Notwithstanding any provision of this Section 6.7 to the contrary, this
Section 6.7 shall not apply to, limit or restrict in any way, any direct or
indirect investment made by Seller Group (i) in any debt or equity securities of
any Person (including without limitation any options, warrants or derivatives
relating thereto) listed on a national securities exchange or actively trading
in the public over-the-counter market or otherwise offered to the public in
compliance with federal or state securities laws to the extent such investment
constitutes a passive investment, or (ii) in any non-convertible debt (including
without limitation any options, warrants or derivatives relating thereto) of any
person listed on a national securities exchange, or actively traded in the
public over-the-counter market; provided, that such Restricted Opportunity was
not acquired by the grantor in violation of this Section 6.7.
ARTICLE VII
CLOSING
Section 7.1    Time and Place of Closing. The consummation of the purchase and
sale of the Interests contemplated by this Agreement (the “Closing”) shall take
place at the offices of DLA Piper LLP (US) located at 1000 Louisiana St., Suite
2800, Houston, Texas, at 10:00 a.m., local time, on July 1, 2015 (the “Closing
Date”).
Section 7.2    Obligations of Seller at Closing. At the Closing, Seller shall
deliver or cause to be delivered to Purchaser, among other things, the
following:
(a)    A duly executed counterpart of the Assignment of Membership Interests;
(b)    Resignations of the managers of the Company and the Subsidiaries that
were appointed by Seller under the LLC Agreement from their position as manager
of such Company or any such Subsidiary, effective on or before the Closing with
mutual releases of all claims against one another; provided, that such release
by the managers shall exclude (i) rights to indemnification under any provisions
of the limited liability company agreement, certificate of formation, or other
governing documents of the Acquired Companies, (ii) payment and other benefits
to which such manager is entitled to as an employee under agreements, at-will
arrangements or any Employee Plan; and (iii) rights relating to any other terms
of employment, or to director and officer insurance;



22

--------------------------------------------------------------------------------




(c)    A duly executed counterpart of the agreement in the form and substance
attached hereto as Exhibit D, which shall terminate or otherwise modify certain
JV Agreements, (the “Termination Agreement”);
(d)    An executed certificate described in Treasury Regulation § 1.1445-2(b)(2)
certifying that Seller is not a foreign person within the meaning of the Code;
(e)    A certificate duly executed by an officer of Seller, dated as of the
Closing, (i) attaching and certifying on behalf of Seller complete and correct
copies of the written consents or resolutions of the board of managers and/or
managing member of Seller authorizing the execution, delivery, and performance
of this Agreement and the transactions contemplated hereby, and (ii) certifying
on behalf of Seller the incumbency of each officer of Seller executing this
Agreement or any document delivered in connection with the Closing;
(f)    A duly executed counterpart of a Restated Management Services Agreement
in the form of Exhibit F;
(g)    An executed termination statement that terminates and/or cancels the UCC
Financing Statement filed on May 28, 2013, with the Delaware Department of State
in favor of Seller; and
(h)    All other documents and instruments reasonably required from Seller to
transfer the Interests to Purchaser.
Section 7.3    Obligations of Purchaser at Closing. At the Closing, Purchaser
shall deliver or cause to be delivered to Seller, among other things, the
following:
(a)    A wire transfer of the Closing Payment in same-day funds;
(b)    A certificate duly executed by the secretary or any assistant secretary
of Purchaser, dated as of the Closing, (i) attaching and certifying on behalf of
Purchaser complete and correct copies of the resolutions of the Alpha Board
authorizing the execution, delivery, and performance by Purchaser of this
Agreement and the transactions contemplated hereby, and (ii) certifying on
behalf of Purchaser the incumbency of each officer of Purchaser executing this
Agreement or any document delivered in connection with the Closing;
(c)    A duly executed counterpart of the Termination Agreement;
(d)    A duly executed counterpart of a Restated Management Services Agreement
in the form of Exhibit F; and
(e)    A duly executed counterpart of the Assignment of Membership Interests.



23

--------------------------------------------------------------------------------




Section 7.4    Closing Payment and Post-Closing Purchase Price Adjustments.
(a)    Prior to the Closing Date, Seller delivered to Purchaser, using and based
upon actual amounts then available (or if actual amounts are not available,
Seller’s reasonable best estimate of the actual amounts), a preliminary
settlement statement estimating the Purchase Price for the Interests after
setting forth each adjustment to the Unadjusted Purchase Price set forth in
Section 2.2. Purchaser and Seller agree that the estimates delivered in
accordance with this Section 7.4(a) constitute the collective dollar amount to
be payable by Purchaser to Seller at the Closing (the “Closing Payment”).
(b)    As soon as reasonably practicable after the Closing but not later than
one-hundred and twenty (120) days following the Closing Date, Seller shall
prepare and deliver to Purchaser a statement setting forth the final calculation
of the Purchase Price and showing the calculation of each adjustment, based, to
the extent possible on actual credits, charges, receipts and other items before
and after the Effective Time and taking into account all adjustments provided
for in this Agreement. Seller shall supply reasonable documentation available to
support any credit, charge, receipt or other item. As soon as reasonably
practicable but not later than the 30th day following receipt of Seller’s
statement hereunder, Purchaser shall deliver to Seller a written report
containing any changes that Purchaser proposes be made to such statement.
Purchaser may not later contest or submit to the Independent Expert any amounts
or adjustments that were not contested in Purchaser’s written report, which
amounts or adjustments Purchaser will be deemed to have accepted. If Purchaser
does not timely deliver such written report within such 30-day period, Purchaser
shall be deemed to agree with the adjustments set forth in Seller’s statement.
The Parties shall undertake to agree on the final statement of the Purchase
Price no later than one hundred and fifty (150) days after the Closing Date
(such final statement, the “Final Settlement Statement”). In the event that the
Parties cannot agree on the final Purchase Price within one hundred and fifty
(150) days after the Closing Date, the specific disputed items will be
automatically referred to an independent expert of the Parties’ choosing with at
least ten (10) years of oil and gas accounting experience for arbitration (the
“Independent Expert”). If the Parties are unable to agree upon an Independent
Expert, then such Independent Expert shall be selected by any Federal District
Court or State District Court Judge in Houston, Texas. The Independent Expert
shall conduct the arbitration proceedings in English in Houston, Texas in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, including procedures to expedite such arbitration proceedings, to
the extent such rules do not conflict with the terms of this Section. The
Independent Expert’s determination shall be made within thirty (30) days after
submission of the matters in dispute (or as soon as possible thereafter) and
shall be final and binding on both Parties, without right of appeal. In
determining the proper amount of any adjustment to the Purchase Price, the
Independent Expert shall not increase the Purchase Price more than the increase
proposed by Seller nor decrease the Purchase Price more than the decrease
proposed by Purchaser, as applicable. The Independent Expert shall act as an
expert for the limited purpose of determining the specific disputed matters
submitted by either Party and may not award damages or penalties to either Party
with respect to any matter. Each Party shall each bear its own legal fees and
other costs of presenting its case. Seller shall bear one-half of the



24

--------------------------------------------------------------------------------




costs and expenses of the Independent Expert and the Purchaser shall bear
one-half of such costs and expenses. Within five (5) Business Days after the
date on which the Parties agree (or are deemed to agree) on the Final Settlement
Statement or the Independent Expert finally determines the disputed matters, as
applicable, (i) Purchaser shall pay to Seller the amount by which the Purchase
Price exceeds the Closing Payment, or (ii) Seller shall pay to Purchaser the
amount by which the Closing Payment exceeds the Purchase Price, as applicable.
(c)    All payments made or to be made under this Agreement to Seller shall be
made by electronic transfer of immediately available funds to Seller to such
bank and account as may be specified by Seller in writing, for the credit of
Seller. All payments made or to be made hereunder to Purchaser shall be by
electronic transfer or immediately available funds to a bank and account
specified by Purchaser in writing to Seller, for the credit of Purchaser.
ARTICLE VIII
TAX MATTERS
Section 8.1    Apportionment of Asset Taxes. The payment to the appropriate
Governmental Authority of all Asset Taxes, and the filing of all Tax Returns or
reports in respect of such Asset Taxes, shall be handled or made by the Acquired
Companies in accordance with applicable Law. Purchaser shall be responsible for
all Asset Taxes for any period that begins on or after the Effective Time. If
such Asset Taxes are assessed for any period that includes the Effective Time,
they shall be apportioned (1) between the portion of the period occurring prior
to the Effective Time and the portion of the period occurring after the
Effective Time based on the number of days in the applicable period falling
before the Effective Time and on the number of days in the applicable period
falling on or after the Effective Time, (2) with respect to the portion of the
period occurring after the Effective Time, 100% to Purchaser, and (3) with
respect to the portion of the period occurring prior to the Effective Time,
fifty percent (50%) to Purchaser and its Affiliates, on the one hand, and fifty
percent (50%) to Seller, on the other hand; provided that production, severance,
excise and similar Taxes shall be apportioned based on the number of units
actually produced, purchased or sold or proceeds of sale, as applicable, before,
or at and after, the Effective Time. For purposes of this Section 8.1, ad
valorem and real property Taxes assessed for a particular time period shall be
deemed attributable to such time period, even if such assessment is valued based
(in whole or in part) upon production or other data for prior Tax periods. The
actual amounts associated with the above, if any, shall be accounted for to the
extent known in the adjustments to the Purchase Price at Closing and finally
reconciled in the Final Settlement Statement based on then-current information.
Section 8.2    Refunds. Purchaser agrees to pay to Seller fifty percent (50%) of
any refund received (whether by payment, credit, offset or otherwise, and
together with any interest thereon) after the Closing by Purchaser or its
Affiliates, including the Company and Subsidiaries, in respect of any Asset
Taxes assessed for any period prior to the Effective Time. With respect to a
refund for any Asset Tax period that includes the Effective Time, such refund
shall be apportioned (1) between the portion of such period prior to the
Effective Time, and the portion of such period after the Effective Time, in the
same manner as Asset Taxes assessed for a period in Section 8.1,



25

--------------------------------------------------------------------------------




and (2) with respect to the portion of the refund apportioned to the period
prior to the Effective Time, fifty percent (50%) to Purchaser and its
Affiliates, on the one hand, and fifty percent (50%) to Seller, on the other
hand. Purchaser shall cooperate with Seller and Seller’s Affiliates in order to
take all necessary steps to claim any such refund. Any such refund received by
Purchaser or its Affiliates or the Company or Subsidiaries shall be paid to
Seller within thirty (30) days after such refund is received. Purchaser agrees
to notify Seller within ten (10) days following the discovery of a right to
claim any such refund and upon receipt of any such refund. Purchaser agrees to
claim any such refund as soon as possible after the discovery of a right to
claim a refund and to furnish to Seller all information, records and assistance
necessary to verify the amount of the refund or overpayment.
Section 8.3    Amendment of Tax Returns. Except to the extent required by
applicable Laws, after Closing Purchaser shall not and shall not permit its
Affiliates, including the Company and Subsidiaries, to amend any Tax Return with
respect to a taxable period for which Seller may be liable for Taxes.
ARTICLE IX
INDEMNIFICATION; LIMITATIONS
Section 9.1    Indemnification.
(a)    Except for Damages against which Seller would be required to indemnify
Purchaser under Section 9.1(b) at the time the Claim Notice is presented to
Purchaser by Seller, Purchaser and the Acquired Companies, jointly and
severally, shall indemnify, defend and hold harmless Seller Group from and
against all Damages incurred or suffered by Seller Group:
(i)    caused by, arising out of or resulting from (x) the ownership, use or
operation of the Assets, or (y) the ownership, management or operation of the
Company or any Subsidiary, in each case only if arising and attributable to the
period after the Closing Date;
(ii)    caused by or arising out of or resulting from Purchaser’s breach of any
of Purchaser’s covenants or agreements contained in this Agreement; or
(iii)    caused by or arising out of or resulting from any breach of any
representation or warranty made by Purchaser contained in Article V;
EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, SIMPLE, JOINT, CONCURRENT, ACTIVE OR PASSIVE), STRICT LIABILITY OR OTHER
LEGAL FAULT OF ANY INDEMNIFIED PERSON, or a pre-existing condition. As used
herein, “Seller Group” means, collectively, Seller, its Affiliates, and its and
their respective officers, managers, directors, employees, attorneys, agents,
partners, representatives, members, shareholders, successors, assigns and
insurers of Seller or such Affiliates.



26

--------------------------------------------------------------------------------




(b)    Seller shall indemnify, defend and hold harmless the Purchaser Group
against and from all Damages incurred or suffered by Purchaser Group:
(i)    caused by or arising out of or resulting from Seller’s breach of any of
Seller’s covenants or agreements contained in this Agreement; or
(ii)    caused by or arising out of or resulting from any breach of any
representation or warranty made by Seller contained in Article IV.
EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, SIMPLE, JOINT, CONCURRENT, ACTIVE OR PASSIVE), STRICT LIABILITY OR OTHER
LEGAL FAULT OF ANY INDEMNIFIED PERSON, OR A PRE-EXISTING CONDITION. As used
herein, the “Purchaser Group” means, collectively, Purchaser, its Affiliates,
and its and their respective officers, managers, directors, employees,
attorneys, agents, partners, representatives, members, shareholders, successors,
assigns and insurers of Purchaser or such Affiliates.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
from and after Closing, except for the rights of the Parties under Article VI,
Seller’s and Purchaser’s exclusive remedy against each other with respect to (i)
breaches of the representations and warranties herein (excluding the Fundamental
Representations with respect to breaches of which the Parties shall also have
whatever rights and remedies are available to them at law or in equity), and
(ii) the ownership, operation, condition, quality or value of the Assets,
including the environmental condition, in all cases is limited to the
indemnification provisions set forth in this Section 9.1 and if no such right to
indemnification is expressly provided, then such claims and other remedies
available at Law or in equity (including rights to contribution under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, and under other Environmental Laws, breaches of statutory or implied
warranties, nuisance or other tort actions, rights to punitive damages and
common law rights of contribution) are hereby irrevocably released and waived by
the Parties on behalf of themselves and their Indemnified Persons, EVEN IF
CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT,
BUT EXCLUDING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OF ANY RELEASED PERSON,
OR A PRE-EXISTING CONDITION, excluding, however, any existing contractual rights
(subject to the Termination Agreement) between (i) Purchaser or any of
Purchaser’s Affiliates and (ii) Seller or any of Seller’s Affiliates under
contracts between them relating to the Assets or Interests, other than this
Agreement.
(d)    “Damages” shall mean the amount of any actual liability, loss, cost,
expense, fine, penalty, claim, damage, settlement, award or judgment, whether
attributable to personal injury or death, property damage, contract claims,
torts or otherwise, including reasonable fees and expenses of attorneys,
consultants, accountants or other agents and experts reasonably incident to
matters indemnified against, and the costs of investigation and/or monitoring of
such matters, and the costs of enforcement of the indemnity. Notwithstanding the
foregoing, Damages shall not include, loss of profits, whether actual or
consequential,



27

--------------------------------------------------------------------------------




and all other consequential, indirect, and special damages except to the extent
such losses and damages are payable to a Third Party pursuant to a Claim.
(e)    Any claim for indemnity under Article VIII or this Section 9.1 by any
Person in Seller Group must be brought and administered by Seller or by any
Person in Purchaser Group must be brought and administered by Purchaser. No
Indemnified Person other than Seller and Purchaser shall have any rights against
either Seller or Purchaser under the terms of Article VIII or this Section 9.1
except as may be exercised on its behalf by Purchaser or Seller, as applicable,
pursuant to this Section 9.1(e). Each of Seller and Purchaser may elect to
exercise or not exercise indemnification rights under this Section on behalf of
the other Indemnified Persons affiliated with it in its sole discretion and
shall have no liability to any such other Indemnified Person for any action or
inaction under this Section.
(f)    Without prejudice to those Sections, this Section 9.1 shall not apply in
respect of matters related to Asset Taxes other than Section 4.5, which are
exclusively covered by Article II and Article VIII. The Parties shall treat, for
Tax purposes, any amounts paid under this Article IX as an adjustment to the
Purchase Price in the same manner as provided in Section 2.2.
Section 9.2    Indemnification Actions. All claims for indemnification under
Section 9.1 shall be asserted and resolved as follows:
(a)    For purposes of this Article IX, the term “Indemnifying Person” when used
in connection with particular Damages shall mean the Person having an obligation
to indemnify another Person or Persons with respect to such Damages pursuant to
this Article IX, and the term “Indemnified Person” when used in connection with
particular Damages shall mean a Person having the right to be indemnified with
respect to such Damages pursuant to this Article IX (solely including, for the
avoidance of doubt, any member of Purchaser Group or Seller Group, as
applicable).
(b)    To make a claim for indemnification under Section 9.1, an Indemnified
Person shall notify the Indemnifying Person of its claim, including the specific
details of and specific basis under this Agreement for its claim (the “Claim
Notice”). In the event that the claim for indemnification is based upon a claim
by a Third Party against the Indemnified Person (a “Claim”), the Indemnified
Person shall provide its Claim Notice not later than ten (10) days after the
Indemnified Person has actual knowledge of the Claim and shall enclose a copy of
all papers (if any) served with respect to the Claim. In the event that the
claim for indemnification is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement that was inaccurate or
breached.
(c)    In the case of a claim for indemnification based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Person whether it admits or denies its
obligation to defend the Indemnified Person against such Claim under this
Article IX. If the Indemnifying Person does not notify the Indemnified Person
within such thirty (30) day period regarding whether the



28

--------------------------------------------------------------------------------




Indemnifying Person admits or denies its obligation to defend the Indemnified
Person, it shall be deemed to have denied its obligation to defend the
Indemnified Person against such Claim under this Article IX. The Indemnified
Person is authorized, prior to and during such thirty (30) day period, to file
any motion, answer or other pleading that it shall deem necessary or appropriate
to protect its interests or those of the Indemnifying Person and that is not
prejudicial to the Indemnifying Person.
(d)    If the Indemnifying Person admits its obligation, it shall have the right
and obligation to defend, at its sole cost and expense, the Claim. The
Indemnifying Person shall have full control of such defense and proceedings,
including any compromise or settlement thereof. If requested by the Indemnifying
Person, the Indemnified Person agrees to cooperate in contesting any Claim which
the Indemnifying Person elects to contest (provided, however, that the
Indemnified Person shall not be required to bring any counterclaim or
cross-complaint against any Person). The Indemnified Person may at its sole cost
which shall not be covered by this indemnity, participate in, but not control,
any defense or settlement of any Claim controlled by the Indemnifying Person
pursuant to this Section 9.2(d); provided, that the Indemnified Person may file
initial pleadings as described in the last sentence of paragraph (c) above if
required by court or procedural rules to do so within the thirty (30) day period
in paragraph (c) above. An Indemnifying Person shall not, without the written
consent of the Indemnified Person, settle any Claim or consent to the entry of
any judgment with respect thereto that (i) does not result in a final resolution
of the Indemnified Person’s liability with respect to the Claim (including, in
the case of a settlement, an unconditional written release of the Indemnified
Person from all further liability in respect of such Claim) or (ii) may
materially and adversely affect the Indemnified Person (other than as a result
of money damages covered by the indemnity).
(e)    If the Indemnifying Person does not admit its obligation or admits its
obligation but fails to diligently defend or settle the Claim, then the
Indemnified Person shall have the right to defend against the Claim (at the sole
cost and expense of the Indemnifying Person, if the Indemnified Person is
entitled to indemnification hereunder), with counsel of the Indemnified Person’s
choosing, subject to the right of the Indemnifying Person to admit its
obligation to indemnify the Indemnified Person and assume the defense of the
Claim at any time prior to settlement or final determination thereof. If the
Indemnifying Person has not yet admitted its obligation to indemnify the
Indemnified Person, the Indemnified Person shall send written notice to the
Indemnifying Person of any proposed settlement but the Indemnified Person shall
not settle, compromise, admit or make any acknowledgement that would give rise
to liability on the part of any Indemnifying Person without the prior written
consent of such Indemnifying Person. If the Indemnified Person settles any Claim
over the objection of the Indemnifying Person whether before or after the
Indemnifying Person has timely admitted its obligation for indemnification in
writing and assumed the defense of the Claim, the Indemnified Person shall be
deemed to have waived any right to indemnity with respect to the Claim.
Notwithstanding the foregoing, if the Indemnifying Person has denied (or is
deemed to have denied) its obligation to defend the Indemnified Person against
such Claim under this Article IX, such Indemnifying Person shall nonetheless be
entitled to participate at its own expense in the defense of the Claim,



29

--------------------------------------------------------------------------------




and the Indemnified Person shall provide to the Indemnifying Person access to
all pleadings and discovery relating to such Claim.
(f)    In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to (i) cure the Damages complained of, (ii) admit its obligation to
provide indemnification with respect to such Damages or (iii) dispute the claim
for such Damages. If the Indemnifying Person does not notify the Indemnified
Person within such thirty (30) day period that it has cured the Damages or that
it disputes the claim for such Damages, the Indemnifying Person shall be deemed
to dispute the claim for such Damages.
Section 9.3    Limitation on Actions.
(a)    All representations and warranties of Seller in Article IV and Purchaser
in Article V shall survive until the day that is one (1) year counted from and
after the Closing Date and expire thereafter; provided, however, that the
Fundamental Representations shall survive until the expiration of the applicable
statute of limitations period. The covenants and other agreements of Seller and
Purchaser set forth in this Agreement shall survive the Closing until fully
performed in accordance with their terms and expire thereafter. Representations,
warranties, covenants and agreements shall terminate and be of no further force
and effect after the respective date of their expiration, after which time no
claim may be asserted thereunder by any Person, provided that there shall be no
termination of any bona fide claim asserted pursuant to this Agreement with
respect to such a representation, warranty, covenant or agreement prior to its
expiration or termination date. The remainder of this Agreement shall survive
the Closing without time limit except as may otherwise be expressly provided
herein.
(b)    The indemnities in Sections 9.1(a)(ii), 9.1(a)(iii), 9.1(b)(i) and
9.1(b)(ii) shall terminate with respect to a representation, warranty, covenant
or agreement as of the termination date of such representation, warranty,
covenant or agreement that is subject to indemnification, except in each case as
to matters for which a specific written claim for indemnity has been delivered
to the Indemnifying Person on or before such termination date. The indemnities
in Section 9.1(a)(i), and all disclaimers, express acknowledgements, waivers and
releases herein, continue without time limit.
(c)    The indemnity obligations under Section 9.1(b)(ii), as applicable, except
the Fundamental Representations, shall apply as follows:
(i)    Seller shall not be required to indemnify any Person under
Section 9.1(b)(ii) for any individual liability, loss, cost, expense, claim,
award or judgment that does not exceed Seventy-Five Thousand Dollars ($75,000)
in the aggregate, and such individual Damages may not be applied towards the
Indemnity Deductible;
(ii)    Seller shall not have any liability for indemnification under
Section 9.1(b)(ii) until and unless the aggregate amount of the liability for
all Damages for which Claim Notices are timely delivered by Purchaser exceeds a



30

--------------------------------------------------------------------------------




deductible amount equal to one and a half percent (1.5%) of the Purchase Price
(the “Indemnity Deductible”), after which point Purchaser or Purchaser
Indemnified Persons shall be entitled to claim Damages in excess of the
Indemnity Deductible; and
(iii)    Seller shall not be required to indemnify Purchaser under
Section 9.1(b)(ii) for aggregate Damages in excess of fifteen percent (15%) of
the Purchase Price.
(d)    The amount of any Damages for which an Indemnified Person is entitled to
indemnity under Article IX shall be reduced by the amount of insurance proceeds
actually received by the Indemnified Person or its Affiliates with respect to
such Damages (net of any collection costs and excluding the proceeds of any
insurance policy issued or underwritten by the Indemnified Person or its
Affiliates); provided, however, no Party shall be required to seek recovery
under any policy of insurance as a condition to indemnification hereunder. Upon
the request of the Indemnifying Person, the Indemnified Person shall provide the
Indemnifying Person with information sufficient to allow the Indemnifying Person
to calculate the amount of the indemnity payment in accordance with this
Agreement. An Indemnified Person shall take all reasonable steps to mitigate
damages in respect of any Damages for which it is seeking indemnification and
shall use commercially reasonable efforts to avoid costs or expenses associated
with such Damages and, if such costs and expenses cannot be avoided, to minimize
the amount thereof.
(e)    Notwithstanding any provision of Section 9.1(b) to the contrary, if
Seller is required to provide indemnification under Section 9.1(b)(ii) for any
Damages incurred or suffered by an Acquired Company or that otherwise arise from
or are based on such Damages, Seller’s liability to provide such indemnification
shall in all respects be limited to fifty percent (50%) of such Damages, subject
to any other limitations imposed on Seller’s liability under this Article IX
(including Section 9.3(c) and Section 9.3(d)). In addition, Seller shall have no
obligation to provide indemnification to Purchaser Group under this Article IX
for any Damage to the extent Seller, through affirmative evidence, demonstrates
that it arises from or is caused by the ownership or operation of the Alpha
Contributed Assets prior to the Seller Ownership Period.
(f)    In no event shall any Indemnified Person be entitled to duplicate
compensation with respect to the same Damage, liability, loss, cost, expense,
claim, award or judgment under more than one provision of this Agreement and the
various documents delivered in connection with the Closing.
ARTICLE X
MISCELLANEOUS
Section 10.1    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement.



31

--------------------------------------------------------------------------------




Section 10.2    Notices. All notices that are required or may be given pursuant
to this Agreement shall be sufficient in all respects if given in writing, in
English and delivered personally, by telecopy, facsimile, or by recognized
courier service, as follows:
(a) If to the Seller:
EDF Trading Resources, LLC
1001 Westbank Drive
Austin, Texas 78746
Attention: B. Brad Watson
Facsimile: 512.328.8189


With a copy to (which shall not constitute notice):
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020-1104
Attention: Robert Gruendel
Facsimile: 212.884.8536


(b) If to Purchaser:
Alpha Natural Resources, Inc.
One Alpha Place
P.O. Box 16429
Bristol, Virginia 24209
Attention: General Counsel
Facsimile: 276.285.3747


With a copy to (which shall not constitute notice):
Morgan, Lewis & Bockius LLP
1000 Louisiana Street, Suite 4000
Houston, Texas 77002
Attention: William Parish
Facsimile: 713.890.5001



Either Party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.
Section 10.3    A Sales or Use Tax, Recording Fees and Similar Taxes and Fees.
Notwithstanding anything to the contrary herein, Purchaser shall bear any sales,
use, excise, real property transfer or gain, gross receipts, goods and services,
registration, capital, documentary, stamp or transfer Taxes, recording fees and
similar Taxes and fees incurred and imposed upon, or with respect to, the
transfers or other transactions contemplated hereby. Should Seller, Company or
Subsidiary or Affiliate of any of them pay prior to Closing, or should Seller or
any continuing Affiliate of Seller pay after Closing, any amount for which
Purchaser is liable under this Section 10.3, Purchaser shall, promptly following
receipt of Seller’s invoice, reimburse the amount paid. If such transfers or
transactions are exempt from any such Taxes or fees upon the filing of an
appropriate certificate or other evidence of exemption, Purchaser shall timely
furnish to Seller such certificate or evidence.
Section 10.4    Expenses. Except as provided in Section 10.3, all expenses
incurred by Seller in connection with or related to the authorization,
preparation or execution of this



32

--------------------------------------------------------------------------------




Agreement, and the Exhibits and Schedules hereto and thereto, and all other
matters related to the Closing, including without limitation, all fees and
expenses of counsel, accountants and financial advisers employed by Seller,
shall be borne solely and entirely by Seller, and all such expenses incurred by
Purchaser shall be borne solely and entirely by Purchaser.
Section 10.5    Records and Post-Closing Access.
(a)    Within ten (10) days after the Closing Date, Seller shall deliver or
cause to be delivered to Purchaser any Records, except for the Excluded Records
and copies of other Records retained by Seller, that are in the possession of
Seller or its Affiliates (other than the Acquired Companies).
(b)    Purchaser, for a period of seven (7) years following the Closing, shall,
or shall cause the Acquired Companies to:
(i)    retain the Records;
(ii)    provide Seller, their Affiliates, and their respective officers,
employees and representatives with access to the Records during normal business
hours for review and copying at Seller’s expense, including Records pertaining
to the calculation of the adjustments to the Unadjusted Purchase Price;
(iii)    provide Seller, their Affiliates, and their respective officers,
employees and representatives with access, during normal business hours, to
materials received or produced after Closing to the extent relating to (A) any
claim for indemnification made under Section 9.1 of this Agreement and elsewhere
in this Agreement (excluding, however, attorney work product and attorney-client
communications with respect to any such claim being brought by Purchaser under
this Agreement) or (B) Taxes of Seller and its Affiliates (including any Taxes
allocated to Seller under this Agreement), in each case, for review and copying
at Seller’s expense and to the Company’s, the Subsidiaries’ and their
Affiliates’ personnel for the purpose of discussing any such matter or claim,
provided, that Purchaser’s obligation to provide access to such information
following the Closing shall continue until the final resolution of such claim;
and
(iv)    provide Seller, their Affiliates, and their respective officers,
employees and representatives with access, during normal business hours, to the
employees of the Acquired Companies or of any Affiliate of the Acquired
Companies to the extent such employees have knowledge of facts relating to (A)
any amount, item of income, cost, credit, debit or deduction to be accounted for
in the adjustments to the Unadjusted Purchase Price or the Final Settlement
Statement, or (B) Taxes of Seller and its Affiliates (including any Taxes
allocated to Seller under this Agreement), and Purchaser shall cause such
employees to reasonably assist Seller during normal business hours, at Seller’s
request, in preparing final Tax Returns or the Final Settlement Statement.



33

--------------------------------------------------------------------------------




Section 10.6    Governing Law. This Agreement and the legal relations between
the Parties relating to this Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to principles of
conflicts of laws that would direct the application of the laws of another
jurisdiction.
Section 10.7    Jurisdiction; Service of Process; and Venue. Each Party consents
to personal jurisdiction in any action brought in the United States federal
courts located in Harris County, Texas (or, if jurisdiction is not available in
the United States federal courts, to personal jurisdiction in any action brought
in the state courts located in Harris County, Texas) with respect to any
dispute, claim or controversy arising out of or in relation to or in connection
with this Agreement, and each of the Parties hereto agrees that any action
instituted by it against the other with respect to any such dispute, controversy
or claim will be instituted exclusively in the United States District Court for
the Southern District of Texas, Houston Division (or, if jurisdiction is not
available in the United States District Court for the Southern District of
Texas, Houston Division, then exclusively in the state courts located in Harris
County, Texas). The Parties hereby waive trial by jury in any action, proceeding
or counterclaim brought by any Party against another in any matter whatsoever
arising out of or in relation to or in connection with this Agreement.
Section 10.8    Captions. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.
Section 10.9    Waivers. Any failure by any Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by the Party to
whom compliance is owed and expressly identified as a waiver, but not in any
other manner. No waiver of, or consent to a change in, any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
Section 10.10    Assignment. No Party shall assign or otherwise transfer all or
any part of this Agreement, nor shall any Party delegate any of its rights or
duties hereunder, without the prior written consent of the other Party and any
transfer or delegation made without such consent shall be void. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and assigns.
Section 10.11    Entire Agreement. The extension of the Third Party Disposition
Notice Period from thirty days to seventy-five days after the date of the Second
Anniversary as provided for in Section 11 of that certain Letter of Intent, this
Agreement and the documents to be executed hereunder and the Exhibits and
Schedules attached hereto constitute the entire agreement among the Parties
pertaining to the subject matter hereof, and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.



34

--------------------------------------------------------------------------------




Section 10.12    Amendment. This Agreement may be amended or modified only by an
agreement in writing signed by Seller and Purchaser and expressly identified as
an amendment or modification.
Section 10.13    No Third-Person Beneficiaries. Nothing in this Agreement shall
entitle any Person other than Purchaser and Seller to any claim, cause of
action, remedy or right of any kind, except the rights expressly provided to the
Purchaser Group or the Seller Group.
Section 10.14    References. In this Agreement:
(a)    References to any gender includes a reference to all other genders;
(b)    References to the singular includes the plural, and vice versa;
(c)    Reference to any Article, Section or Clause means an Article, Section or
Clause of this Agreement;
(d)    Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;
(e)    Unless expressly provided to the contrary, “hereunder”, “hereof”,
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement;
(f)    References to “$” or “Dollars” means United States dollars;
(g)    Where applicable, references to “earned”, “incurred” and “attributable
to”, as used in this Agreement, shall be interpreted in accordance with the
Accounting Principles and COPAS; and
(h)    “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term.
Section 10.15    Construction. Purchaser is capable of making such
investigation, inspection, review and evaluation of the Company, Subsidiaries
and Assets as a prudent purchaser would deem appropriate under the
circumstances, including with respect to all matters relating to the Company,
Subsidiaries and Assets, their value, operation and suitability. Each of Seller
and Purchaser has had the opportunity to exercise business discretion in
relation to the negotiation of the details of the transaction contemplated
hereby. This Agreement is the result of arm’s-length negotiations from equal
bargaining positions. It is expressly agreed that this Agreement shall not be
construed against any Party and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
thereof.
Section 10.16    LIMITATION ON DAMAGES. NONE OF THE PURCHASER GROUP OR THE
SELLER GROUP SHALL BE ENTITLED TO RECOVER ANY INDIRECT, CONSEQUENTIAL, PUNITIVE,
SPECIAL, OR EXEMPLARY DAMAGES OR DAMAGES FOR LOST PROFITS OF ANY KIND ARISING
UNDER OR IN CONNECTION WITH THIS



35

--------------------------------------------------------------------------------




AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT ANY SUCH
PARTY SUFFERS SUCH DAMAGES (INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEY’S
FEES INCURRED IN CONNECTION WITH DEFENDING OF SUCH DAMAGES) TO A THIRD PARTY
PURSUANT TO A CLAIM, WHICH DAMAGES (INCLUDING COSTS OF DEFENSE AND REASONABLE
ATTORNEY’S FEES INCURRED IN CONNECTION WITH DEFENDING AGAINST SUCH DAMAGES)
SHALL NOT BE EXCLUDED BY THIS PROVISION AS TO RECOVERY HEREUNDER.
[Remainder of Page Left Intentionally Blank; Signature Page Follows.]





36

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date first above written.
SELLER:
 
 
EDF TRADING RESOURCES, LLC


 
 
By:
/s/ John H. Rittenhouse
 
Name: John H. Rittenhouse
 
Title: CEO





PURCHASER:
 
 
PENNSYLVANIA SERVICES CORPORATION


 
 
By:
/s/ Philip J. Cavatoni
 
Name: Philip J. Cavatoni
 
Title: Vice President and Treasurer




SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

--------------------------------------------------------------------------------




Schedule 1.2
Defined Terms
“2015 Qualified Bonus Amounts” means the bonuses to be allocated and paid by
Seller to non-executive employees performing services to the Acquired Companies
pursuant to the Bonus Program, excluding one-third of the 150% bonuses that are
to be paid to those eligible employees who are hired by Purchaser or any of its
Affiliates.
“Accounting Principles” shall mean in accordance with the United States
generally accepted accounting principles, as applied by the Acquired Companies
or Seller or Purchaser, as applicable, consistent with such Person’s past
practices.
“Acquired Companies” shall mean the Company and all of the Subsidiaries.
“Affiliate” means, with respect to any Person, a Person that directly or
indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning the ability to direct the
management or policies of a Person through ownership of voting interests or
other securities, pursuant to a written agreement, or otherwise; provided, that
for the period prior to Closing, the Acquired Companies shall be Affiliates of
Seller and for the period from and after Closing, the Acquired Companies shall
be Affiliates of Purchaser.
“After-Acquired Leases” shall have the meaning set forth in this Schedule 1.2.
“After-Acquired Properties” means the After-Acquired Leases and
(a)    All of the oil and gas rights that are held in fee that are described on
Exhibit A-6, including any of PLR’s or the Company’s rights to royalties on
production, executive rights to lease, overriding royalty interests, net profits
interests, carried interest, reversionary interests relating to such fee
properties, and, to the extent related to such fee properties but excluding any
rights to coal bed methane, any and all other interests and rights of any kind
or character in or to oil and gas in place in or near the Project Area;
(b)    The gas processing plants, gas gathering systems, pipelines, meters,
pumps, compressors, dehydrators, interconnects, tanks, batteries, treaters,
lines, separators, vessels, power lines, communications equipment, and other
mid-stream equipment, or otherwise located on the lands covered by the
After-Acquired Leases;
(c)    All currently existing contracts, agreements and instruments with respect
to the After-Acquired Leases, including, but not limited to, operating
agreements, unitization, pooling and communitization agreements, declarations
and orders, area of mutual interest agreements, joint venture agreements, farmin
and farmout agreements, exchange agreements, transportation agreements,
agreements for the sale and purchase of oil and gas and processing agreements,
provided that the defined term “contracts” shall not include the Leases;

Schedule-1.2


--------------------------------------------------------------------------------




(d)    All surface fee interests, easements, Permits, licenses, rights-of-way,
surface leases and other surface rights appurtenant to, and used or held for use
in connection with, the After-Acquired Leases or Wells;
(e)    All office leases or buildings, furniture, equipment, machinery, tools,
supplies, materials, inventory, vehicles, facilities, fixtures and other
tangible personal property that relates to or is used or held for use by the
Company or PLR or any of its and their Affiliates in connection with the
Properties, and improvements, including pipelines and well equipment (both
surface and subsurface), located on the Properties or used or held for use in
connection with the operation of the Properties or the production, treating,
storing, compressing, transportation, separating, or processing of Hydrocarbons
from the Properties;
(f)    Originals (and, to the extent available, electronic copies) of all of the
following records: After-Acquired Lease files; any geophysical, geologic, and
other seismic and related technical data and information; land files; Contract
and Surface Right files; gas processing files; division order files; abstracts;
title opinions; land surveys; non-confidential logs; maps; engineering data and
reports; and files and all other books, records, data, files, maps and
accounting records to the extent related to the other Assets, or used or held
for use primarily in connection with the ownership or operation of the
After-Acquired Leases or Wells, but excluding the Excluded Records; and
(g)    All insurance benefits, including rights and proceeds, to the extent
arising from or relating to acts, omissions, events or circumstances or damage
to or destruction with respect to the After-Acquired Leases or Wells.
“Agreement” shall have the meaning set forth in the Preamble.
“Allocated Value” shall have the meaning set forth in Section 2.4.
“Alpha Board” means the board of directors of Alpha Natural Resources, Inc.,
parent company of Purchaser.
“Alpha Contributed Assets” has the meaning ascribed to it in the Contribution
Agreement.
“Asset Taxes” shall have the meaning set forth in Section 4.5(a).
“Assets” means the PLR Assets and the CGR Assets.
“Assignment of Membership Interests” shall have the meaning set forth in
Section 3.1.
“Bonus Program” means the bonus program for non-executive employees performing
services for the Company described on Exhibit E.
“Business Day” means any day other than a Saturday, a Sunday, or a day on which
banks are closed for business in New York, New York or Houston, Texas, United
States of America.

Schedule-1.2
2

--------------------------------------------------------------------------------




“CGR Assets” means all of the Company’s and CGR II’s right, title, and interest
in and to the following, except for the Excluded Assets:
(a)    all geophysical, geologic and other seismic and related technical data
and information relating to the CGR Business;
(b)    the existing coal bed methane wells set forth on Exhibit A-5 (“CGR
Wells”);
(c)    all furniture, fixtures, equipment, machinery, tools, vehicles, supplies
and other tangible personal property that relates to or is used or held for use
by the Company or CGR II in connection with the CGR Business, and all
facilities, including flow lines, pipelines, gathering systems, and central
processing equipment, tools, and other personal property primarily used or held
for use in the CGR Business or for producing, treating, storing, compressing,
processing or transporting gas in connection therewith (“CGR Equipment”);
(d)    all owned intellectual property that is necessary for the conduct of the
CGR Business;
(e)    all contracts and agreements used in the CGR Business or in which CGR II
or the Company has an interest or is named a party thereto (“CGR Contracts”);
(f)    all Permits, including environmental permits, which are held by CGR II or
the Company and required for the conduct of the CGR Business or for the
ownership or use of the other CGR II assets;
(g)    all rights of CGR II and the Company under warranties and indemnities and
all similar claims against third parties arising from or relating to the CGR
Business; and
(h)    originals and, where originals are not available, copies of all books and
records relating to the CGR Business, including machinery and equipment
maintenance files, customer lists, customer purchasing histories, price lists,
supplier lists, production data, quality control records and procedures, maps,
information and other data relating to the CGR Business, whether written or
electronic, including land and title records and related documents, contract
files, and operations, environmental, production, accounting and other geologic,
seismic and land data and records; information with respect to Asset Taxes,
correspondence with Governmental Authorities, and documents relating to
intellectual property of CGR II, but in all cases excluding Excluded Records
(“CGR Records”).
“CGR Business” means the business of de-gasifying coal mines conducted by CGR
II.
“CGR II” means Coal Gas Recovery II, LLC, a Delaware limited liability company
and Subsidiary of the Company.
“CGR Contracts” shall have the meaning set forth in the definition of CGR Assets
above in this Schedule 1.2.

Schedule-1.2
3

--------------------------------------------------------------------------------




“CGR Equipment” shall have the meaning set forth in the definition of CGR Assets
above in this Schedule 1.2.
“CGR Records” shall have the meaning set forth in the definition of CGR Assets
above in this Schedule 1.2.
“CGR Wells” shall have the meaning set forth in the definition of CGR Assets
above in this Schedule 1.2.
“Claim” shall have the meaning set forth in Section 9.2(b).
“Claim Notice” shall have the meaning set forth in Section 9.2(b).
“Closing” shall have the meaning set forth in Section 7.1.
“Closing Date” shall have the meaning set forth in Section 7.1.
“Closing Payment” shall have the meaning set forth in Section 7.4(a).
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” shall have the meaning set forth in the Recitals.
“Contracts” means the PLR Contracts and CGR Contracts.
“Contribution Agreement” means that certain Contribution Agreement between
Purchaser and Seller dated as of May 28, 2013.
“COPAS” means the Council of Petroleum Accountants Society.
“Damages” shall have the meaning set forth in Section 9.1(d).
“EDFT Guaranty” means that certain Guaranty among EDF Trading Limited, Seller,
and Purchaser dated as of May 28, 2013.
“Effective Time” means 7:00 a.m. local time where the Leases are located on June
1, 2015.
“Employee Plans” means employee benefit plans and programs, including, without
limitation, (i) all retirement, savings and other pension plans; (ii) all
health, severance, insurance, disability and other employee welfare plans; and
(iii) all employment, incentive, perquisites, vacation and other similar plans,
programs or practices whether or not subject to ERISA and whether covering one
person or more than one person, in each case, that is sponsored, maintained,
contributed to or required to be contributed to by the Company of any Subsidiary
for the benefit of current or former employees of the Acquired Companies.

Schedule-1.2
4

--------------------------------------------------------------------------------




“Environmental Laws” means, as the same have been amended to the Effective Time,
any Law the purpose of which is to conserve or protect the environment, health
and safety, wildlife or natural resources and any Law relating to the
environment (including natural resources), health and safety, Hazardous
Substances, industrial hygiene, the environmental conditions on, under, or about
any of the Assets, including soil, groundwater, and indoor and ambient air
conditions or the reporting or remediation of environmental contamination and
includes, but is not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 1471 et
seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil
Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency Planning and Community
Right to Know Act, 42 U.S.C. § 11001 et seq.; and the Safe Drinking Water Act,
42 U.S.C. §§ 300f through 300j, and all similar Laws as of the Effective Time of
any Governmental Authority having jurisdiction over the ownership, development,
use and operation of the Assets in question addressing pollution or protection
of the environment (including natural resources) or biological or cultural
resources and all regulations implementing the foregoing.
“Equipment” means the PLR Equipment and the CGR Equipment.
“Equity Interests” shall have the meaning set forth in Section 4.3(e).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Excluded Records” means:
(i)    all legal files, records and correspondence of Seller or its Affiliates
(other than the Acquired Companies), including such items protected by or
subject to attorney-client privilege, all engagements and similar letters and
agreements with Seller’s or its Affiliates’ (other than the Acquired Companies)
legal advisors, and all work product of Seller’s or its Affiliates’ (other than
the Acquired Companies) legal counsel, it being agreed that neither Purchaser
nor any Acquired Company shall have the right to waive any attorney-client or
similar privilege in favor of Seller or any of its Affiliates (other than the
Acquired Companies) with respect to the Interests or the Assets, including by
reason of any joint representation of Seller, the Company, any Subsidiary and/or
their respective Affiliates;
(j)    all financial, income and franchise Tax and legal records of Seller and
its Affiliates (other than the Acquired Companies);
(k)    copies of any Company or Subsidiary records retained by Seller in its
discretion; and
(l)    (A) records and correspondence prepared by or on behalf of Seller or its
Affiliates relating to the presentation, offer, negotiation or consummation of
the sale of the Interests, the Acquired Companies or the Assets or any material
interest therein, or to the preparation or negotiation of this Agreement (or any
similar transaction agreement) or any Exhibit, Schedule or document to be
delivered pursuant hereto, including marketing

Schedule-1.2
5

--------------------------------------------------------------------------------




materials, research, pricing or valuation information, bidding materials and
bids, and correspondence and transaction documents exchanged with Third Parties,
and (B) all agreements and engagements of Seller or any of their Affiliates with
investment advisors, brokers or consultants in connection with the foregoing.
“Final Settlement Statement” shall have the meaning set forth in Section 7.4(b).
“Financial Statements” means (x) the audited consolidated balance sheets of the
Company and its Subsidiaries and the related audited consolidated statements of
operations, comprehensive (loss) income, member’s equity and cash flows of the
Company and its Subsidiaries for the period of May 28, 2013 through December 31,
2014, together with the notes thereto; and (y) the unaudited consolidated
balance sheet of the Company and its Subsidiaries and the related unaudited
consolidated statements of operations, comprehensive (loss) income, member’s
equity and cash flows for the January 1, 2015 period ended May 31, 2015.
“Fundamental Representations” means those representations and/or warranties
provided in Section 4.1, Section 4.2, Section 4.3, and Section 4.11, and
Section 4.20.
“Governmental Authority” means any national government and/or government of any
political subdivision, and departments, courts, commissions, boards, bureaus,
ministries, agencies or other instrumentalities of any of them.
“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.
“Hazardous Substances” means any toxic or hazardous material or substances;
solid wastes, including asbestos, polychlorinated biphenyls, mercury, flammable
or explosive materials; radioactive materials, including naturally occurring
radioactive materials; and any other chemical, pollutant, contaminant,
substance, or waste, including a petroleum or petroleum-derived substance or
waste, that is regulated under any Environmental Laws, including any substance
that would require remediation, clean-up, or other action if spilled or
released.
“Hedge” means all futures, options, swaps and other derivatives.
“Hydrocarbons” means oil, gas, condensate, natural gas liquids, and other liquid
or gaseous hydrocarbons or any combination thereof or products therefrom.
“Identified Defects” has the meaning set forth in Section 3.2.
“Imbalance” means any over-production, under-production, over-delivery,
under-delivery or similar imbalance of Hydrocarbons produced from or allocated
to the Assets, regardless of whether such imbalance arises at the platform,
wellhead, pipeline, gathering system, transportation system, processing plant or
other location.
“Income Taxes” shall mean Taxes determined on the basis of income or gross
receipts, including franchise Taxes.

Schedule-1.2
6

--------------------------------------------------------------------------------




“Indemnified Person” shall have the meaning set forth in Section 9.2(a).
“Indemnifying Person” shall have the meaning set forth in Section 9.2(a).
“Indemnity Deductible” shall have the meaning set forth in Section 9.3(c)(ii).
“Independent Expert” shall have the meaning set forth in Section 7.4(b).
“Intercompany Accounts” shall have the meaning set forth in Section 6.3.
“Interests” shall have the meaning set forth in the Recitals.
“JV Agreements” means the EDFT Guaranty, the Contribution Agreement, the Seller
Management Services Agreements, LLC Agreement, and the Pledge Agreement.
“Laws” means any and all applicable laws, statutes, rules, regulations,
ordinances, orders, codes, decrees, writs, injunctions, judgments, or principles
of common law that are promulgated, issued, or enacted by Governmental
Authorities.
“Leasehold Units” shall have the meaning set forth in the definition of Assets
above in this Schedule 1.2.
“Leases” shall have the meaning set forth in the definition of Assets above in
this Schedule 1.2.
“Letter of Intent” means that certain letter agreement between Alpha Natural
Resources, Inc. and EDF Trading Resources, LLC, dated June 4, 2015.
“LLC Agreement” means the Limited Liability Company Agreement of the Company
dated May 28, 2013, as may have been amended from time to time.
“Loan” means the incurrence or assumption of indebtedness for borrowed money.
“Material Adverse Effect” means a material adverse effect on the ownership, use,
operation or value of the Assets, taken as a whole; provided, however, that, in
determining whether a Material Adverse Effect has occurred, or would be
reasonably be expected to occur, the following shall be disregarded: (a) general
changes in oil and gas prices; (b) general changes in industry, economic or
political conditions or markets; (c) acts of God, including hurricanes and
storms; (d) civil unrest or similar disorders or terrorist acts; and (e) changes
in Laws except, in the case of clauses (a), (b), (c) and (e), to the extent of
any disproportionate effect the same has had or would reasonably be expected to
have on the Assets compared to or relative to the effect on other assets similar
to the Assets.
“Material Contract” means: (i) any agreement between Seller or any Affiliate
(other than an Acquired Company) and any Acquired Company, other than those
subject to the Termination Agreement; (ii) any agreement for the sale, exchange,
or other disposition of, or transportation, gathering, processing, treatment,
fractionation, or storage of, Hydrocarbons produced from or attributable to the
Assets that is not cancelable without penalty or other material payment on not

Schedule-1.2
7

--------------------------------------------------------------------------------




more than sixty (60) days prior written notice; (iii) any agreement of or
binding upon any Acquired Company to sell, lease, farmout, or otherwise dispose
of any interest in any of the Properties after the Effective Time, excluding (1)
conventional rights of reassignment arising in connection with the actual
surrender or release of any of the Properties and (2) preferential rights to
purchase and similar preferential rights; (iv) joint operating agreements, unit
agreements, unit operating agreements, contracts relating to an area of mutual
interest or otherwise constituting an agreement purporting to restrict, limit,
or prohibit the manner in which, or the locations in which, an Acquired Company
or Seller, as applicable, may conduct business, joint venture agreements,
exploration agreements, participation agreements, and farmout and farmin
agreements; (v) any agreement that can reasonably be expected to result in
aggregate payments or incurred liabilities by the Acquired Companies with
respect to the Assets of more than Two Hundred Thousand Dollars ($200,000)
during the current or any subsequent calendar year (based solely on the terms
thereof and without regard to any expected increase in volumes or revenues);
(vi) any agreement that provides for an area of mutual interest, non-competition
covenant, or any provision substantially similar to the foregoing; (vii) any
agreement providing for a commitment to use one or more drilling rigs, including
any contract operating agreements, and all agreements related thereto; and
(viii) any agreement relating to Loans or Hedges affecting any Acquired Company
or any of the Assets.
“Midstream Assets” shall have the meaning set forth in the definition of Assets
above in this Schedule 1.2.
“NORM” means naturally occurring radioactive material.
“Oil and Gas Fee Properties” shall have the meaning set forth in this Schedule
1.2.
“Party” and “Parties” shall have the meaning set forth in the Preamble.
“Permits” shall have the meaning set forth in Section 4.6.
“Person” means any individual, corporation, partnership, limited liability
company, trust, estate, Governmental Authority or any other entity.
“Pledge Agreement” means that certain LLC Interest Pledge Agreement between
Seller and Purchaser dated as of May 28, 2013.
“PLR” means Pennsylvania Land Resources, LLC, a Delaware limited liability
company and Subsidiary of the Company.
“PLR Assets” means all of the Company’s and PLR’s right, title, and interest in
and to the following:
(m)    The oil and gas leases, oil, gas and mineral leases and subleases, any
oil and gas rights that are held in fee, royalties, overriding royalties, net
profits interests, mineral fee interests, carried interests, and other rights to
oil and gas in place, acquired on and after May 28, 2013 that are described on
Exhibit A-7 , including any renewals or other extensions of such Leases and such
rights as are appurtenant, necessary or convenient for the ownership,

Schedule-1.2
8

--------------------------------------------------------------------------------




operation, or development of such Leases and all pooled, communitized or
unitized acreage which includes all or a part of any Lease, and all tenements,
hereditaments and appurtenances belonging to such leases and lands pooled
communitized or unitized therewith (collectively, the “After-Acquired Leases”);
(n)    The oil and gas leases, oil, gas and mineral leases and subleases,
royalties, overriding royalties, net profits interests, mineral fee interests,
carried interests, and other rights to oil and gas in place, that are described
on Exhibit A-1 (collectively with the After-Acquired Leases, the “Leases”),
including any renewals or other extensions of such Leases and such rights as are
appurtenant, necessary or convenient for the ownership, operation, or
development of such Leases, and any and all oil, gas, water, CO2 or injection
wells located on the property subject to the Leases and on the Oil and Gas Fee
Properties or on the pooled, communitized or unitized acreage that includes all
or any part of the Leases, including the interests in the wells shown on
Exhibit A-2 attached hereto (the “PLR Wells”);
(o)    All of the oil and gas rights that are held in fee that are described on
Exhibit A-1, including any of PLR’s or the Company’s rights to royalties on
production, executive rights to lease, overriding royalty interests, net profits
interests, carried interest, reversionary interests relating to such fee
properties, and, to the extent related to such fee properties but excluding any
rights to coal bed methane, any and all other interests and rights of any kind
or character in or to oil and gas in place in the Project Area (“Oil and Gas Fee
Properties”);
(p)    All pooled, communitized or unitized acreage which includes all or a part
of any Lease (the “Leasehold Units”), and all tenements, hereditaments and
appurtenances belonging to the Leases and Leasehold Units;
(q)    The gas processing plants, gas gathering systems, pipelines, meters,
pumps, compressors, dehydrators, interconnects, tanks, batteries, treaters,
lines, separators, vessels, power lines, communications equipment, and other
mid-stream equipment, including that described on Exhibit A-3, or otherwise
located on the lands covered by the Leases or Leasehold Units (the “Midstream
Assets” and, together with the PLR Leases, Oil and Gas Fee Properties, PLR Wells
and Leasehold Units, the “Properties”);
(r)    The contracts listed on Schedule 4.7 and all other currently existing
contracts, agreements and instruments with respect to the Properties, to the
extent applicable to the Properties, including but not limited to, operating
agreements, unitization, pooling and communitization agreements, declarations
and orders, area of mutual interest agreements, joint venture agreements, farmin
and farmout agreements, exchange agreements, transportation agreements,
agreements for the sale and purchase of oil and gas and processing agreements,
provided that the defined term “contracts” shall not include the Leases (subject
to such proviso, the “PLR Contracts”);
(s)    All surface fee interests, easements, Permits, licenses, rights-of-way,
surface leases and other surface rights appurtenant to, and used or held for use
in connection with, the Properties (the “Surface Rights”);

Schedule-1.2
9

--------------------------------------------------------------------------------




(t)    All furniture, equipment, machinery, tools, supplies, facilities,
fixtures and other tangible personal property that relates to or is used or held
for use by the Company or PLR or any of its and their Affiliates in connection
with the Properties, and improvements, including pipelines and well equipment
(both surface and subsurface), located on the Properties or used or held for use
in connection with the operation of the Properties or the production, treating,
storing, compressing, transportation, separating, or processing of Hydrocarbons
from the Properties, (the “PLR Equipment”);
(u)    The office leases or buildings, if any, described on Exhibit A-4 and the
furniture, fixtures and equipment located therein;
(v)    The materials and equipment inventory, if any, used or held for use in
connection with the Properties;
(w)    All vehicles used in connection with the Properties;
(x)    All Hydrocarbons produced from or attributable to the Leases, Leasehold
Units, or PLR Wells attributable to the ownership of Company or the
Subsidiaries, all oil, condensate and scrubber liquids inventories and ethane,
propane, iso-butane, nor-butane and gasoline inventories of the Acquired
Companies from the Properties in storage in tanks or pipelines attributable to
the ownership of Company or the Subsidiaries, and all Imbalances of the PLR and
the Company;
(y)    Originals (and, to the extent available, electronic copies) of all of the
following records: Lease files; land files; PLR Well files; Contract and Surface
Right files; gas processing files; division order files; abstracts; title
opinions; land surveys; non-confidential logs; maps; engineering data and
reports; and files and all other books, records, data, files, maps and
accounting records to the extent related to the other Assets, or used or held
for use primarily in connection with the ownership or operation of the Assets,
but excluding the Excluded Records (the “PLR Records”);
(z)    All insurance benefits, including rights and proceeds, to the extent
arising from or relating to acts, omissions, events or circumstances or damage
to or destruction with respect to the Properties; and
(aa)    any geophysical, geologic, and other seismic and related technical data
and information relating to the Properties.
“Project Area” shall have the meaning set forth in the LLC Agreement.
“Project Operator” shall have the meaning set forth in the LLC Agreement.
“Properties” shall have the meaning set forth in the definition of Assets above
in this Schedule 1.2.
“Purchase Price” shall have the meaning set forth in Section 2.1.

Schedule-1.2
10

--------------------------------------------------------------------------------




“Purchase Price Allocation” shall have the meaning set forth in Section 2.4.
“Purchaser” shall have the meaning set forth in the Preamble.
“Purchaser Group” shall have the meaning set forth in Section 9.1(b).
“Purchaser Management Services Agreements” means collectively, (i) that certain
Management Services Agreement between Purchaser and PLR dated as of May 28,
2103, and (ii) that certain Management Services Agreements between Purchaser and
CGR II dated as of May 28, 2013.
“Purchaser’s Original Interests” shall have the meaning set forth in the
Recitals.
“Qualified JV Employees” shall have the meaning set forth in Section 6.5.
“Records” means the PLR Records and CGR Records.
“Required Consent” means a consent by a Third Party that must be obtained
pursuant to a change of control or similar provision triggered by the purchase
and sale of the Interests contemplated by this Agreement that if not obtained,
will result in a material breach of such agreement that makes Purchaser or
Seller liable for a material amount of damages or will entitle the holder of the
consent right to terminate a Lease.
“Restated Management Services Agreement” means that certain restated management
services agreement in the form of Exhibit F, to be executed simultaneously with
this Agreement, between the Parties hereto that amends and restates the Seller
Management Services Agreements, pursuant to which Seller will provide mutually
agreed services to Purchaser, and Purchaser will reimburse Seller in accordance
with such restated management service agreement.
“Restricted Opportunity” shall have the meaning set forth in Section 6.7.
“Second Anniversary” has the meaning ascribed to it in the LLC Agreement.
“Seller” shall have the meanings set forth in the Preamble.
“Seller Benefit Plan” shall have the meaning set forth in Section 4.2(i).
“Seller Group” shall have the meaning set forth in Section 9.1(a).
“Seller Management Services Agreements” means collectively, (i) that certain
Management Services Agreement between Seller and PLR dated as of May 28, 2013,
and (ii) that certain Management Services Agreement between Seller and CGR II
dated as of May 28, 2013.
“Seller Ownership Period” means the period of time commencing from and after the
date that Seller acquired the Interests and was designated the Project Operator,
and ending on the Effective Time.

Schedule-1.2
11

--------------------------------------------------------------------------------




“Subsidiary” means each of the entities described on Exhibit B, which are direct
or indirect subsidiaries of the Company.
“Surface Rights” shall have the meaning set forth in the definition of Assets
above in this Schedule 1.2.
“Tax” or “Taxes” shall mean (i) all taxes, assessments, customs, duties,
imposts, unclaimed property, fees and other governmental charges imposed by any
Governmental Body, including any federal, state, local, and foreign income,
profits, franchise, sales, use, ad valorem, property, severance, production,
excise, stamp, documentary, real property transfer or gain, gross receipts,
goods and services, registration, capital, transfer, or withholding taxes or
other governmental fees or charges imposed by any taxing authority, (ii) any
interest, fine, penalties or additional amounts which may be imposed with
respect of any item described in clause (i), and (iii) any liability in respect
of any item described in clauses (i) and (ii) that arises by reason of a
contract, assumption, transferee or successor liability, operation of law or
otherwise.
“Tax Return” means any report, return, statement (including an estimated report,
return or statement), and other similar filing to declare or report Taxes.
“Termination Agreement” shall have the meaning set forth in Section 7.2(c).
“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.
“Third Party Disposition Notice Period” has the meaning ascribed to it in the
LLC Agreement.
“Unadjusted Purchase Price” shall have the meaning set forth in Section 2.1.
“Units” shall have the meaning set forth for such term in the LLC Agreement.
“WARN Act” means Worker Adjustment and Retraining Notification Act of 1988, as
amended.
“Wells” means the PLR Wells and CGR Wells.





Schedule-1.2
12